  Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 1 of 75 Page ID #:199



 Scott Charles Seehausen, Real Party
 in Interest                                                                                   _,
                                                                               Lt7   C;,      ~-
 c/o 26895 Aliso Creek Rd.                                                             ~.
 Suite B109                                                                             c
 Aliso Viejo, California 92656                                                        ~~~        ~       ~

                           UNITED STATES DISTRICT COURT                              ~,.,~~Y- -o         l7
                                                                                        ~~~ }
                          CENTRAL DISTRICT OF CALIFORNIA                              ~-~~~y r
                                                                                             ' (~•~
                                SOUTHERN DIVISION
                                                                                               ,. ..~,
                                                                                           ~ '=.~
Scott Charles Seehausen,                               Honorable:
              Petitioner,
                                                           A~R.19-001~~ ~►-s
                                                         ase      o.
-v-
                                                       In Re:    19CM02751
                                                              Sup. Ct. Case No.
PEOPLE OF STATE OF CALIFORNIA,                         NOTICE OF REMOVAL FROM STATE
                                                       COURT
and,                                                   REMOVAL FROM STATE COURT
                                                       28 U.S.C. § 1455
ORANGE COUNTY DISTRICT                                 28 U.S.C. 1331,1332
ATTORNEYS OFFICE,                                      28 U.S.C. ~ 1333
         Respondent.



                      NOTICE OF REMOVAL FROM STATE COURT


        PLEASE TAKE NOTICE that Scott Charles Seehausen, "Real Party in Interest" moves
this Honorable Court for an ORDER OF REMOVAL from State Court pursuant to 28 U.S.C. §
1455, 28 U.S.C. § 1331, 28 U.S.C. 1332, and 28 U.S.C. § 1333 based on the following:


                                                 I.
                                       Statement of Facts


1.)     On 02/26/2019, the Real Party in Interest" was stopped by Tustin police officer C.
Natividad, while walking on Irvine St, in Tustin, California. Officer Natividad made an inquiry as
to whether ar not the "Real Party in Interest," had visited Kohls department store? Real Party in
Interest told the officer that he was a Kohis customer, showed him his Kohls credit card. (Ex. 1).


                                                  1
                                       Removal from State Court
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 2 of 75 Page ID #:200



2.)     Subsequent to brief above stated dialog "Real Party in Interest" was handcuffed put into
squad car and taken to the Kohls department store parking lot and removed from the back of the
police vehicle when begun to have immediate chest pains due to pre-existing cardiac condition
which began in 2003 where "Real Party in Interest" suffered a heart attack and had stem placement.


3.)     While laying on the ground in a prone position someone removed the handcuffs and I was
placed in the ambulance on a gurney and just prior to leaving I was handed a piece of paper by
unknown person and was transported by local CARE ambulance service to emergency room.


4.)     Later that evening when released from emergency room I was driven to a friend's at which
time I looked at the paper which was given while in the ambulance. The paper was an unsigned
Notice to Appear.(Ex. 4. Complaint No. TPD 19-1305, dated 2/26/2019).


5.)    At the first court appearance on 04/26/2019 the `Real Party in Interest" made a limited
special appearance not general and was handed a [COMPLAINT](Ex. 4. Complaint No. TPD
19-1305, dated 2/26/2019) and a continuance was granted based on exacerbated cardiac medical
condition. On 2 additional separate occasions and the case was continued, the second court call
was to recall a warrant for non-appearance based on a car accident and late arrival at the
courthouse, the 3rd court date was determine whether not an attorney might be retained, and was
continued to determine if the "Real Party in Interest" was going to obtain an attorney. The
complaint is deficient where no property loss is described, no properly was booked into evidence
as indicated by the Notice to Appear, dated 2/26/2019 (Ex. 4) and no identifiable lost or stolen
seems exist, at the point of detainment and at all times material thereto, no alleged lost or stolen
property was found on the person ofthe "Real Pasty in Interest."


6.)    On July 08,2019,the Real Party in Interest filed (Ex(s). 1-10):
a.)" Demurrer to the Complaint;
b.)    Motion to Dismiss with Prejudice;
c.)    Notice of Acceptance &Return for Honor, Value and Consideration w/attachments which
       include: NOTICE TO APPEAR; COMPLAINT; DRIVERS LICENSE; SOCIAL




                                                  2
                                       Removal from State Court
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 3 of 75 Page ID #:201



      SECURITY CARD; CERTIFICATION OF BIRTH; UCC-1 Financing Statement
      w/addendums; Certified Copy ofP.C. Sections 1448, 1457;
d.)   Notice of GSA Bonds Tendered w/attached BONDS;
e.)   Notice of Negotiable Instruments Tendered w/attached APOSTILLE No. 58979,Payment
      & Indemnity Bond and FEDERAL RESERVE NOTE, wBOND ORDER, w/Affidavit in
      Support of Payment Bond and Indemnity, w/Remittance Advise, w/Memorandum of
      Understanding, and      OFFICIAL       NOTICE        OF   NEGOTIABLE INSTRUMENT
      TENDERED SETOFF,SETTLEMENT,EXNONERATION AND CLOSURE;
f.)   NOTICE OF TRESPASS (trespass on case, estate, title, creation ofinvoluntary trust, cease
      and desist, w/attached Trespass on Private Estate Cease and Desist Immediately,
      w/Attached Notice of Trespass of the Case and Cease and Desist Forthwith, w/attached
      Notice of Creation of Involuntary Trust Cease and Desist, Discharge and Exonerate Trust
      Corpus Forthwith, w/attached Notice of Private Cestui Que Trust, w/attached Notice of
      Private Paramount Allodial Title Interest;
g.)   Notice and Demand for Accounting & Surrender ofBonds &Rescission, w/attached Notice
      and Demand for Complete Accounting, w/attached Notice of Rescission, Termination,
      Revocation of Suretyship and Guarantorship, w/attached Notice of Demand for the
      Immediate Surrender and Relinquishment ofany and all Bonds for and Against the Private
      Scott Charles Seehausen Estate;
h.)   Notice to Compel Specific Performance 82002065987;
i.)   Rescission of Participation in Social Security et seq. 820022065988;
j.)   Affidavit and Notice of Protest 82002065989;
k.)   Verified Certification and Affidavit of Status, Affirmation of Domicile 82002065990;
1.)   Bill ofPeace 82002065991;
m.)   Rescission and Waiver ofPower of Attorney Benefits et seq. 82002065992;
n.)   Affidavit of Denial of Benefits 82002065993;
o.)   Rescission/Termination of United States Citizenship Contract of Enfranchisement et seq.
      82002065994;
p.)   Affidavit of Expatriation from Corparate United States 82002065995.




                                                3
                                     Removal from State Court
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 4 of 75 Page ID #:202



7.)     Notice to the Nominee and Appointment of Fiduciary w/attached 1099-OID; w/attached
Fin Cen Form 105; w/atta.ched IRS Form 56.


$.)     To date none ofthe above Motions have been ruled on and none ofthe above stated notices
have been addressed. The court and the district attorney's office have accepted the BONDS
tendered for discharge, setoff, exoneration, settlement and closure of the case without recourse,
along with all the Official Notices which have been filed, please see (Ex. 1-10) annexed hereto
and made part hereof by this reference.


                                                  II.
                                 JURISDICTION AND VENUE


9.)     The U.S. District Court for the Central District of California is the proper place for
Personam jurisdiction over the parties and venue is proper in the Southern Division of the U.S.
District Court ofthe Central District of California being that all requisite acts, actions or omissions
occurred within said district.


10.)    The U.S. District Court for the Central District of California, Southern Division has
"subject   matter" jurisdiction     based    a "Federal        Question" arising    under "original
jurisdiction...arising under the Constitution, laws or treaties ofthe United States P.L. 116-21.[28
U.S.C. § 1331]. Federal questions azise when the rights guaranteed under the 1St Amendment to
the U.S. Constitution arise, in concert with deprivation ofrights under color oflaw.


11.)   Pursuant to 28 U.S.C. § 1333 the "district courts shall original jurisdiction, exclusive ofthe
courts ofthe State" ... "saving to suitors in all cases all other remedies to which they are otherwise
entitled." The instant matter involves an insurable interest under law of the flag albeit admiralty
jurisdiction based upon admiralty under purported maritime contract or under the "Emergency War
Powers Act."




                                                  4
                                        Removal from State Court
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 5 of 75 Page ID #:203



12.)    Diversity is present the parties are citizens of different states and where the amount
involved exceed over $75,000.00. The GSA Bonds and other Payment and Indemnity Bonds)
which were issued as to indemnify and pay a purported debt which does not exist in reality.
Furthermore, the elements of diversity of citizenship under 28 U.S.C. § 1332 are involved due to
the fact that "Real Party in Interest" is an "Illinoisan" domiciled therein (Ex. 4. "Notice of
Acceptance, Birth Certificate File No. 112-1957 7002575"), (Ex. 8. "Rescissions and
Affidavits of Status and Domicile recorded in Illinois 04/17/2002") and the amount tendered to
the Superior Court and Tustin Police department which were "accepted" as ofthe FILE date: July
08, 2019 (Ex. 5. "Notice of GSA Bonds Tendered") and (Ex. 6. "Notice of Negotiable
Instruments Tendered,Pay Bond and Indemnity Apostille No. 58979, dated May 22, 2019")
which exceeded well over $75,000 to setoff, settle and close the case account Sup. Ct. Case No.
19CM0275.       See California's adoption of the "Hague Convention of 1912 Relating to
LJNCITRAL,and International Bills of Exchange and Promissory Notes."



                                                III.
                                 GROUNDS FOR REMOVAL


13.)   At all times material hereto the "Real Party in Interest" had no knowledge whatsoever why
the Tustin Officer stopped him, later detaining him and when this "Real Party in Interest" asked
him why was he being detained, the officer's responded by saying he was not sure other than the
asking if the "Real Party in Interest" had been in Kohl's department store? No lost or stolen
property was found on the person of the "Real Party in Interest," no lost or stolen property was
booked into evidence as evidenced by Police Report and the Notice to Appear.


14.)   GROUND 1. Does the Tustin Police Department, Kohls department store and the Orange
County district attorney's office and others not known, have the right to conspire against rights of
the "Real Pariy in Interest" in violation of 18 U.S.C. § 241 where two or more persons have
conspired and did conspire on 02/26/2019 to injure, oppress, threaten and intimidate the "Real
Party in Interest" having caused him to suffered a cardiac incident while being handcuffed and put
into the back of a squad transported to Kohls department store parking lot for reasons unknown,
and then physically removed from the car by armed personnel left lying on the ground in a prone

                                                 5
                                       Removal from State Court
  Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 6 of 75 Page ID #:204



 position while handcuffed with numerous other persons unknown to the Real Party in Interest."
 As the cardiac incident worsened an ambulance was summoned and the handcuffs were removed
 upon arrival of the ambulance. The "Real Party in Interest" was placed on a gurney placed inside
 the ambulance while paramedics started IV and placed heart monitor on "Real Party in Interest."
 Shortly before being transported someone handed a piece of paper to the "Real Party in Interest."
(Ex.5 Notice to Appear).
(a)     If two or more people go in disguise on the highway... with intent to hinder the free
exercise or employment of any right or privilege so secured, whereas the "Real Party in Interest"
 was walking on the sidewalk on off Irvine Blvd. was stopped by an armed individual purporting
to be a Tustin Police officer at which the "Real Party in Interest" inquired as to why he was stopped
 while walking then being detained? The armed officer asked ifthe "Real Party in Interest" shopped
at Kohls department store at which time the "Real Party in Interest" simply displayed his Kohls
credit card.(Ex. 1. Copy of Kohls credit card and billing statement)


14.)    GROUND 2. Does the Tustin Police Department a Municipal Corporation have the right
to violate and deprive the "Real Party in Interest' of rights under color of law in violation of 18
U.S.C. § 242. Whoever under color of law, statute, ordinance, regulation, or custom willfully
subjects any person in any State, Territory, Commonwealth, Possession, or District to the
deprivation of any rights, privileges, or immunities secured or protected by the Constitution or
laws ofthe United States, or to different punishments, pains, or penalties on account ofsuch person
being an alien. See (Ex. 8. "Notice and Demand for Accounting &Surrender of Bonds and
Rescissions"). The "Real Party in Interest" is and has been a "Stranger to the Public Trust" as
evidenced in (EX. 8. "Notice and Demand for Accounting &Surrender of Bonds and
Rescissions"), furthermore the "Real Party in Interest" is anon-resident alien to the State of
California who is domiciled in Illinois.


15.)    GROUND 3. Do the Orange County District attorneys have the right to trespass on the
"SCOTT CHARLES SEEHAUSEN estate" where "Private Paramount Title" is held in-allodium?




                                                 6
                                       Removal from State Court
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 7 of 75 Page ID #:205



15.)    GROUND 4. Does the Orange County District attorney's office have the right to create
an "involuntary trust" using the "Real Party in Interest" as a presumed guarantor, or pledgee
without his express memorialized consent?


16.     GROUND 5. Does the Orange County District attorney's office have the right to violate
the "Real Party in Interest's" God given rights including but not limited to those rights secured
and protected by the United States Constitution's l st Amendment guarantees?


17.)    GROUND 6. Does the Orange County District attorney's office have the right to violate
the "Real Party in Interest's" by not filing a "Notice appearing as the "Real Party in Interest" i.e.
the damaged or injured party having actual interest and by partnering with a corporate construct
Kohl's to help Kohls as a debt collector for anon-existent debt?


18.)    GROUND 7. Does the Orange County District attorney's office have the right to partner
with a former member oftheir office in. conflict of interest to ensure and guarantee that all rights
ofthe "Real Party in Interest" are denied under color oflaw,color ofauthority and color of office?

                                                 IV.

                                  SUMMARY CONCLUSION


19.)   The "Real Party in Interest" has been offered a presentment which has been "accepted and
returned" to the Orange County District attorney's office (Offeror) which cites verbatim the
language of the non-promulgated code, yet provides no evidence whatsoever as to what, where
and when an alleged item was lost or stolen, furthermore, no evidence of a lost or stolen item was
found on the person of the "Real Party in Interest" and nothing was booked into evidence that
indicates lost or stolen property of Kohls or any other person or entity. No "Real Party in Interest"
has appeared in the instant matter who has any skin in the matter. By all appearance this matter
seems to create a "debt" where none exists. In furtherance thereof, the Orange County Superior
court and the Tustin Police department have "accepted" the "Real Party in Interest" offer of
settlement to release the order ofthe court and close above reference case/account and to indemnify




                                                   7
                                        Removal from State Court
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 8 of 75 Page ID #:206



the party identified as the plaintiff the State action which is merely a legal fiction which exists in
name only.


                                                  V.
                                     RELIEF REQUESTED

20.)   Based upon all the aforementioned facts,the "Real Party in Interest" moves this Honorable
Court to remove the State matter to Federal Court under original jurisdiction for the express
purpose of examining the entire matter in order to ensure that State court matter is settled and
closed so as not to violate the "Real Party in Interest's" rights as enumerated above and to ensure
and guarantee that the "Real Party in Interest's" threshold God given rights are not encroached
upon and that Constitutional Rights which are secured and protected are not abridged.




 Scott Charles Seehausen, Petitioner, Real
 Party in Interest, All Rights and Defenses
 Reserved Without Prejudice, Agent for
 the Principal without Liability.




                                                  8
                                        Removal from State Court
                             Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 9 of 75 Page ID #:207
 USTIN POLICE DEPARTMENT                                                                       TUE00028111
                                                                               MISDEMEANOR
   PIOTICE TO APPEAR                                                           7raHic ~ Nan-lraftic
 •ete of Vloiatlon    Time                      Day of Weak    Case No
     2126Yl01B            08:08 Pb!                Monday                    18.1~D6
  eme (Flral, Mlddle, Last)                         [Owner's ResponslWply (Veh, Code,§40001)
 COTT CHARLES 9EEHAUSEN
 ddreas
 8886 /WSO CREEK RD STE 8108

 ~U80 VIEJO                              CA            92868

.i81B963                       CA                iC                     1flYes ~No          1 61
 ex     MNf      Eyee           Heighl        Weight        Rece
1       BLN      BLU            811           192           W                          ~ C0IAMEFtCIpL VEHICLE
eti ~~.. w, r vui                                            eb~e                        NaR CoM.4 ~~ON))
                                                              CA
                               MOdBI                       Body Styla      COIOr       ~ MAZARDOUa
                                                                                           rv      ~,
                                                                                                    7ERIAL
                               Nor iN usr

 waence or

:egfstered Owner or Lessee
                                                                                            ❑ Sxna ee Driver

 tldresa
                                                                                            ❑ Sama es Driver
 ity                                                        Slate                           21P Coda

rre bte VldaUon           ~Booking Raquked(See Badom of Citetlon)                                  M egemeanor
ih. Code,§ 40810)                                                                                  of tnhactlon
s     No    Cone end 6edlon    Description                                                           ~        ~
            PC469.6(a)        ~M)5HOPLIFTINO-VALUE LESS THAN
f960
ip0ed Appfox.          P.FJMeX Spd.           Veh. Lrt1L     Safe

.oeatlon of VldeUon(s)                                               Cily/County of Ocwrtence
 8184 IRVINE                                                         Tustin
                                                                                                Blrycle
                                                                                               ~PedeaMan
Ilr. or Travel:                                                     i.ene Number.
raf~c:               Weelher.                    Acadent NO               Conet Zone:NO            Sch. Zone: NO
Llghl:                Surtece:                       Priv NO              Safety Zone: NO
                                                 Propetly:
   Vloladons nol eommilted in my praeence, detlered on fntormaUon and belief.

ieclare under penalty of perjury ceder the laws of the State of Califomla that the fae~ing is
ue antl wrtecL

  2/2612019          C. NATIVIDAD                                                            1237
  Dec. Dela                      q~~8 pr Clfk~g Offieer                                  Seriai No.


  Dea Deco                   Nema of Meatlng Orticar                                      6e~t81 No.
                             K different from CIUng Officer

            WITHOUT ADMRTINO GUILT,I PROMISE TO APPEAR AT THE TIME AND
                             PLACE INDICATED BELOW



              x
                  lgnature

WHEN: ON OR BEFORE0428/19 AT 8:00 AM                                                                         --~
WHAT TO D0:FOLLOW THE INSTRUCTIONS BELOW.                                                                    C
WHERE: CENTRAL JUSTICE CEMER
                                                                                                             m
                                                                                                             ~
       700 CIVIC CENTER DRIVE WEST,SANTA ANA, CA 92707                                                       ~
       857 22-8459                                                                                           N
       TO 8E NOTIFIED                                                                                        ~
              You may arrange with the clerk to appear at a Nght seeslon of the court.

ludldel Coundi of Ca9fomro Form                                 ~     „    ~       ~     ~         ~„
tw.oe•2e-15 Nah. Cade. g§ 4o5oo(W.                                    h                             A
10513(b). ~05~2.40BOO Pen. Ceda.4053.9                                U                             A
end B58'1~ iR-~~5
                                                                    TUE00028111




                                                                                                                   Pape 1 0l
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 10 of 75 Page ID #:208




  1 SUPERIOR COURT OF CALIFORNIA                              ELECTRONICALLY FILED
    COUNTY OF OR.P,NGE, CENTRAL JUSTICE CENTER              SUPERIOR COURT OF CALIFORNIA
  2                                                              COUNTY OF ORANGE

  3                                                                   04/03/2019
                                                                      01:38 PM
  4                                                        DAVID H. YAMASAKI, Clerk of the Court

  5                                                                  19CM02751

  6
      THE PEOPLE OF THE STATE OF CALIFORNIA, )            COMPLAINT
  7                                                       BWC AGENCY
                                       Plaintiff, )
  8

  9
                       vs.                            )   No.
 10
                                                          TPD 19-1305
 11 SCOTT CHARLES SEEHAUSEN              11/12/57 )
      E1819953                                    )
 12   AKA SCOTT C SEEHAUSEN                       )
 13       PAIIL GREENS                            )
          SCOTT SEEHAUSEN                         )
 14

 15                                  Defendant(s))

16 '  he Orange County District Attorney charges that in Orange
17 i :ounty, California, the law was violated as follows:

18    :OUNT 1: On or about February 25, 2019, in violation of Section
19     :$4(a)-488 of the Penal Code (PETTY THEFT), a MISDEMEANOR, SCOTT
      'HARLES SEEHAUSEN did willfully and unlawfully      steal, take,
20     tarry, lead, and drive away the personal property of ROHLS.
21

22    'OMPLAINT SUPERSEDES CITATION NUMBER(s) TUE0028111.
23

24

25

26

27

28




                                MISDEMEANOR CITATION E-FILED(DA CASE# 19CO2359)04-2&2019
                                                   OC DNA NOT ON FILE:SCOTT SEEHAUSEN
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 11 of 75 Page ID #:209


      SCOTT CHARLES SEEHAUSEN TPD 19-1305 PAGE 2


  1
    I declare under penalty of perjury, on information and belief,
  2 that the foregoing is true and correct.
  3
    Dated 04-03-2019 at Orange County, California.
  4       MS/VM 19CO2359
  5

  6 TODD SPITZER, DISTRICT ATTORNEY
  7
      by: /s/ MARK SWENSSON
  8   MARK SWENSSON, Deputy District Attorney
  9
      RESTITUTION CLAIMED
 10

 li   ~ X ] None
      C   l $
 12   ~   ] To be determined
 13
      NOTICES:
 14

 15 The People request that defendant and counsel disclose, withi
    15 days, all of the materials and information described in Pena
 16 Code section 1054.3, and continue to
                                          provide any later-acquire
 l~ materials and information subject to disclosure, and withou
    further request or order.
 18

 19 Pursuant to Welfare & Institutions Code X827 and California Rule
      of Court 5.552, notice is hereby given that the People will seek
 20 a court order to disseminate the juvenile case file
                                                                of the
      defendant/minor, if any exists, to all parties in this action,
 21 I
      through their respective attorneys of record, in the prosecution
 22 of this case.

 23

24

25

26

27

28




                                MISDEMEANOR CITATION E-FILED(DA CASE# 19CO2359)04-2&2019
                                                   OC DNA NOT ON FILE:SCOTT SEEHAUSEN
              Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 12 of 75 Page ID #:210
       .                        SUPERIOR COURT OF THE STATE OF CALIFORNIA,
                                           COUNTY OF ORANGE
                                                      MINUTES
 Case : 19CM02751 M A                                                                               ~
 Name: Seehausen, Scott Charles                                                          ~'jJ Ci G ~~I — ~ ~ '-j ~ r,~ coq
 Date of      Seq
 Action       Nbr Code           Text

04/03/19         1 FLDOC        Original Complaint filed on 04/03/2019 by Orange
                                County District Attorney.
                2 FLNAM          Name filed: Seehausen, Scott Charles
                3 FLCNT         MISDEMEANOR charge of 484(a)-488 PC filed as count
                                1. Date of violation: 02/2512019.
                4 CLADD         At the request of People, case calendared on
                                04/26/2019 at U8:30 AM in C54 for ARGH~
                5 F1959         Accusatory pleading filed by the prosecutor pursuant to
                                Penal Code section 959.1.
                6 FIFCI         Citation Release filed.
                8 FIBWCPO Body Worn Camera Protective Order filed.
04/26/19        1 HHELD   Hearing held on 04/26/2019 at 08:30:00 AM in
                          Department C54 for Arraignment.
                2 OFJUD   Judicial Officer: Megan L Wagner, Judge
                3 OFJA    Clerk: V. Barragan
                4 OFBAL         Bailiff: M. Sanchez
                5 APDDA         People represented by Darris Cornelius Upton-Stuart,
                                Deputy District Attorney, present.
                6 APDPP         Defendant present in Court in propria persona.
                7 DFCSR2        Defendant provided a copy of the Advisement of Rights,
                                form #1039, revision date December 2014, by the Court.
                8 NTMOT         All parties orally notified of the Court's disqualification
                                disclosure pursuant to Canon 3E(2) of the California Code
                                of Judicial Ethics.
                9 ADVISE        Defendant advised of the following:
               10 ADRRS         -The right to self-representation.
               11 ADPPP         -The perils, pitfalls, dangers, and disadvantages of
                                self-representation.
               12 ADRTA         -The right to an Attorney.
               13 ADCAP         -The right to court appointed counsel if financially unable
                                to retain counsel.
               14 ADCLA         - If legal assistance is provided by the court, a hearing to
                                determine the ability to pay all or a portion of the costs of
                                legal assistance may be conducted at the conclusion of
                                the case.
               15 ADRPL         -The right to plead guilty, not guilty, or nolo contendere to
                                the charges.
Name:Seehausen, Scott Charles                                                                       Case: 19CM02751 M A
Page 1 of 3                                   MINUTES /ALL CATEGORIES                                    5!24/19 3:04 pm
              Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 13 of 75 Page ID #:211
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA,
                                           COUNTY OF ORANGE
                                                      MINUTES
 Case : 19CM02751 M A
 Name : Seehausen, Scott Charles
 Date of      Seq
 Action       Nbr Code           Text

 04/26/19       16 ADPLE        - A plea of guilty admits the truth of the charge. A plea of
                                nolo contendere has the same legal effect as a guilty plea
                                except that it cannot be used against the defendant as an
                                admission in a civil case. Upon the entry of a nolo
                                contendere plea, a finding of guilty will be entered
                                forthwith without trial, evidence, or hearing.
                17 ADJCT        -The right to a trial by Court or Jury.
                18 ADCXW        -The right to confront and cross-examine witnesses.
                19 ADRTF        -The right to testify in own defense.
               20 ADRTT         -The right not to testify, be called as a witness, or admit
                                guilt.
               21 ADTCP         -The right to use the court process to compel the
                                appearance of witnesses and subpoena documents.
               22 ADRPB         -The right to be released upon posting of reasonable bail.
               23 ADRTS         -The right to be sentenced no earlier than six hours nor
                                later than five days after the plea of guilty or nolo
                                contendere has been entered or after the finding of guilty
                                by jury or court.
               24 ADVET         Defendant advised pursuant to Penal Code 858(a).
               25 ADCZS2        The defendant understands that, if they are not a citizen
                                of the United States, the plea or conviction for the
                                offenses) charged will have the consequence of
                                deportation, exclusion from admission to the United
                                States, and denial of naturalization pursuant to the laws of
                                the United States.
               26 ADCCSO        The defendant understands that, if charged and convicted
                                of a similar offense in the future, the plea entered today
                                may be used to increase the punishment for the new
                                offense.
               27 ADPRC         If the defendant is presently on probation or parole for any
                                previous conviction, the plea today may cause a violation
                                of that probation or parole and result in additional
                                penalties and/or punishment.
               28 ADDMV3        The Department of Motor Vehicles may restrict or
                                suspend the defendant's drivers license separate from
                                any action by this court.




Name:Seehausen, Scott Charles                                                                  Case: 19CM02751 M A
Page 2 of 3                                  MINUTES /ALL CATEGORIES                               5124N 9 3:04 pm
              Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 14 of 75 Page ID #:212
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA,
                                       COUNTY OF ORANGE
                                                    MINUTES
Case : 19CM02751 M A
Name : Seehausen, Scott Charles
 Date of      Seq
 Action       Nbr Code          Text

04/26/19        29 ADSRF        The defendant understands they will be ordered to pay a
                                minimum of $150 and a maximum of $1, 000 to the State
                                Restitution Fund unless the court makes a finding of
                                "compelling and extraordinary reasons" for waiving this
                                fine.
                30 ADPAF        The defendant understands there will be state penalty
                                assessments added to any fines imposed by the court.
                31 ADPMT        Defendant advised if unable to make a payment, then an
                                appearance will be required on or before payment is due
                                to request extension or modification.
               32 FDDUN         The Court finds that the defendant understands rights as
                                explained.
                33 ADANC        Court advises the defendant as to the nature of the
                                charges.
                34 FICON        Request for Continuance -Misdemeanor filed.
                35 CLCON        Arraignment continued to 05/24/2019 at 08:30 AM in
                                Department C54 at request of Defense.
                36 WVRAT        Defendant waives the right to be arraigned today.
                37 DFOTR        Defendant ordered to return.
                38 DSROR        Court orders defendant released on own recognizance.
05/24/19         1 HHELD        Hearing held on 05/24/2019 at 08:30:00 AM in
                                Department C54 for Arraignment.
                2 OFJUD         Judicial Officer: Susan Lee, Commissioner
                 3 OFJA         Clerk: E. Flores
                4 OFBAL         Bailiff: B. Kurka
                 5 APDDA        People represented by Sharlene Mandella, Deputy District
                                Attorney, present.
                6 APONC         Defendant not present in court.
                 7 DSORR        Defendant's own recognizance status is revoked.
                11 WAISD        Bench warrant ordered issued for defendant. Bail set at
                                $2, 500.00, Mandatory Appearance.
                12 WAWSD        Bench warrant signed by Susan Lee and issued for
                                defendant. Night Service: No. Expedite: No. PC 853.6:
                                No. Bail set at $2, 500.00, Mandatory Appearance.




Name:Seehausen, Scott Charles                                                              Case: 19CM02751 M A
Page 3 of 3                                   MINUTES /ALL CATEGORIES                          5124/19 3:04 pm
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 15 of 75 Page ID #:213
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 16 of 75 Page ID #:214




                     INDEX OF EXHIBITS


1.) Kohls Credit and Billing Statement;

2.) Demurrer;

3.) Motion to Dismiss w/Prejudice w/2 attachments;

4.) Notice of Acceptance &Return for Honor, Value and
    Consideration w/16 attachments;

5.) Notice of GSA Bonds Tendered w/4 attached Bonds;

6.) Notice of Negotiable Instruments Tendered w/attached
    Apostille, Registrar Certification Payment &Indemnity
    Bond-Bond Order w/4 additional attachments;

7.) Notice of Trespass i.e. Trespass ofthe case, estate, title and
    creation of involuntary trust w/5 attachments;

8.) Notice and Demand for Accounting &Surrender of Bonds
    & Rescissions w/13 attachments;

9.) Notice to the Nominee and Appointment of Fiduciary w/4
    attachments;

10.) Mandatory Judicial Notice w/3 attachments.
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 17 of 75 Page ID #:215




                                      •




               KOHLS CREDIT CARD
            KOHLS BILLING STATEMENT
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 18 of 75 Page ID #:216




                      e.com or 7-800-564-5?4C



                                                 d S




                                                Cardholder Since

                                                    S CD'3 E ~~
                                                    O 9 1 7 36 E
           Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 19 ofPage
                                                                         75 1 ofPage
                                                                                 1   ID #:217
                             ~                     PAY 8 SAVE WITH THE APP
                   H        L~                        Make it work for you!
                                                   Learn more: kohis.comlapp
                                                                                                          Account Number 091-7366-262


ACCOUNT SUMMARY                                             ,PAYMENT INFORMATION                                                                 ~
Previous Balance                       $          48.31       New Balance                                             $              308.30
Payments and Other Credits             -          48.00       Payment Due Date                                                   06/09/2019
Purchases                              +         269.99       Minimum Payment Due                                                     41.00
                                                              To Avoid Interest Charge Pay                            $              308.30
Fees                                   +          38.00
Interest Charges                       +           0.00      Late Payment Warning:lf we do not receive your minimum payment by
                                                             the date listed above, you may have to pay a late fee up to $38.00
New Balance                            $         308.30
                                                             Minimum Payment Waming:lf you make only the minimum payment
Opening/Closing Date 04/13/2019 - 05/14/2019                 each period, you will pay more in interest and it will take you longer to
Days in Billing Cycle                                 g2     pay off your balance. For example:
Total Credit Line                                  $300      j If you make no additional-    You-will payoffithe balancg And you wiB end up
Available Credit                                              ~a~ges using this prd and      shown on this statement i ' paying an estimated
                                                   None          each month you pay...      f          about... -     ~       total of...
                                                               Only the minimum payment     ;         13 months        j      $356.00        ~
                Questions?
 Click on My Kohl's Charge at 4(ohls.com or                  If you would like information about credit counseling services, call
   Call Customer Service 1-BOQ-5645740                       1-866-833-2227.
   Sunday 8:00 AM to 9:40 PM (Central)
Monday-Saturday 7:00 AM to 9:00 PM (Central}
  Automated service is available 24 hours.

~ ACCOUNT ACTIVITY
   Transaction Date                                 Transaction Description                                                           Amount
                                   Payments and -Other Credits
 04/30          THANK YOU FOR THE PAYMENT                                                                                              -$48.00
                                          Purchases
 04/27          PURCHASE AT HUNTINGTON BEACH STORE                                                                                     $70.03
 05/01          PURCHASE AT HUNTINGTON BEACH STORE                                                                                     $41.38
 05/01          PURCHASE AT HUNTINGTON BEACH STORE                                                                                    $117.21
 05/01          PURCHASE AT HUNTINGTON BEACH STORE                                                                                     $41.37
                                             Fees
 05/09          LATE FEE                                                                                                                $38.00
                                  TOTAL FEES FOR THIS PERIOD                                                                            $38.00
                                      2079 Totals Year-To-Date
              ...          Total fees charged in 2019               $54.00
                          Total interest charged in 2019             $0.00
    Name or Address Change?                             Account Number                                              091-7366-262
    Would you like to receive e-mail sales notification?                Due Date                                       Jun 9, 2Q19


   I~~I~~~fI~I111~~i~I~~~iIII~~III~III~I~IIIIII'I~I~i~lll~l~~l                  Men mum Due                             $$41.OU
                     ~ ~Il~~l~ll~~i~~llll~~~l~~~~ll ~l~~l'llll'~~~ 11~~1 ~11 1~~11~~~~'~I'I   Mail this portion with your payment.
                                                                                                                12 4 7
                     Kohl's Payment Center
                     PO Box 30510
                     Los Angeles CA 90030-0510                                              Amount Paid


   I ~~~~~I~~J~~~I~Ill~yl~l~l~~~l~~~~~~~ll~l~~llll'~~I'~'~~~~u~lll
   SCOTT SEEHAUSEN                                                                          NOTE: Do not mall cash or g1R cards.
   26895 ALISO CREEK RD STE 8-109                                                           Please make check payable to Kohl's In US Dollars
   ALISO VIEJO CA 92656-5301




           DOOOD00             X91736626252                   ~~~410~             0030830                 5
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 20 of 75 Page ID #:218




                                      •




             DEMURRER TO COMPLAINT
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 21 of 75 Page ID #:219

                                                                              SUPERIOR COURT OF
                                                                                               CALIFOF2NIr
                                                                                 CEN~AN
                                                                                       JIJSTI~RAFM-ER
 Scott Charles Seehausen, Real Party in Interest
 26895 Aliso Ereek Rd.                    _._ _ __ _                                  ~UL o $ 20'~
 Ste. B109                                                                   L~AViD H YAMaS4Kt. Clerk aitna Coun
 Aliso Viejo, CA 92656


              I              OR COURT FOR THE STATE a~ C'ALIFOKN~A
                   ~'~II~T`YOF ORANGE,CENTRAL JUSTICE CENTER


PEOPLE OF THE STATE OF CALIFORNIA,                           CASE NO.19CM02751
               Plaintiff.
                                                         NOTICE OF DEMURRER
        -v-                                            ~ DEMURRER TO COMPLAINT


SCOTT CHARLES SEEHAUSEN
              Respondent.


                  NOTICE OF DEMURRER- DEMURRER TO COMPLAINT


COMES NOW. Scott Charles Seehausen, herein "Real Party in Interest," makes this limited
special appearance, not general, and Demurrer's to the Plaintiff's complaint for failure to state a
claim upon which relief can be granted and the fails to provide any information as to what the
"Respondent" would be pleading to based on the following:


    1.) The complaint dated 04/03/2019 fails to provide sufficient information to the `'Real Party
        in Interest," as to what property was unlawfully taken, how the property is identified, in
        what vehicle the property was driven away within, the value of said property along with a
        certified assessment.


   2.) The complaint dated 04/03/2019 quotes a general code violation without sufficient
       information which enables the "Real Party in Interest" to enter a knowing and intelligent
       plea being that the "Real Party in Interest" is completely clueless as to what is being
       alleged.




                                                   1
                                               Demurrrer
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 22 of 75 Page ID #:220




    3.) The complaint dated 04/03/2019 is diametric to the citation dated 02/25/2019 which
        stipulates that "Respondent" was a pedestrian and did not drive away in any vehicle as
        declared by Mark James Swensson #311791 on or about 04/03/2019.


    4.) The Tustin Police Department Citation and incident report TPD 19-1305, dated
        02/25/2019"directly evidences"that no evidence was booked,and that no unlawfully taken
        property was found on the person of the "Real Party in Interest" who was detained as a
        pedestrian several blocks away from the purported incident and walking in the direction of
        Kohl's. When having been arrested by TPD arresting officer, I asked what was stolen, and
        he stated he did not know.



    5.) The treatment and behavior by parties involved caused the "Real Party in Interest" to suffer
       an angina attack due to pre-existing heart condition (E~iibit 1) and was transported to the
       hospital emergency room by CARE ambulance service as directly evidenced by TPD
       incident report. Furthermore,the "Real Party in Interest" has been and is a patron ofKohl's
       and has a Kohl's credit card (Exhibit 2).


   6.) The complainant appears to be a member ofthe Orange County District Attorney's Office
       and is creating a conflict of interest.


    7.) The complaint does not identify an injured party as the moving party in this matter and
       fails to identify the purported property involved and how it is identified.


                                                    I.
                                     GOOD CAUSE SHOWN
Based on the aforementioned facts as set forth above, the "Real Party in Interest" has shown good
cause as to why a knowing and intelligent plea cannot be entered based on the fact that the "Real
Party in Interest" has no knowledge as to what he would be pleading to.


                                                    II.


                                                    2
                                                 Demurrrer
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 23 of 75 Page ID #:221




                                         PRAYER FOR RELIEF


Scott Charles Seehausen, Real Party in Interest moves this Honorable Court to grant the
"Demurrer" based on good cause having been shown.
                    ~ _
Dated this ~ ~~~"`~~ day of July 2019.


SCOTT CHARLES SEEHAUSEN,
Respondent, Principal. _ _~ ~ _ ~____


                    -'                       _ - ---      __
s<
     Scott Charles Seehausen, Real Party in
     Interest, All Rights and Defenses Reserved
     Without Prejudice, Agent for the Principal
     Without Liability.




                                                  3
                                              Demurrrer
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 24 of 75 Page ID #:222




                                       •




     MOTION TO DISMISS WITH PREJUDICE
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 25 of 75 Page ID #:223
                                                                                  SUPERIOR COURT OF CALIFUI~~~;;,
                                                                                       COUNTY OF ORANGE
                                                                                     CENTRAL ,Jl!STICF CFrvTEP.


Scott C. Seehausen, Real Party in Interest                                       DAVID H Y,4Ano.~< ~'I (`i;;r;., ~i; :;Ctt= r:n~in.
26895 Aliso Creek Rd.
Ste. B 109
Aliso Viejo, CA 92656


             IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                 COUNTY OF ORANGE,CENTRAL JUSTICE CENTER


PEOPLE OF THE STATE OF CALIFORNIA,                               CASE NO.19CM02751
               Plaintiff,

       -w-                                               ', NOTICE OF MOTION TO DISMISS
                                                         ' WITH PREJUDICE
                                                            MOTION TO DISMISS WITH
SCOTT CHARLES SEEHAUSEN                                     PREJUDICE
              Respondent.


   NOTICE OF MOTION TO DISMISS WITH PREJUDICE- MOTION TO DISMISS
                          WITH PREJUDICE


       I,Scott Charles Seehausen,"Real Party in Interest," make this limited special appearance,
not general and move this Honorable Court to dismiss with prejudice the above said case number
based on facts delineated below:
    1.) There exists no actual property loss or damage.
   2.) The complaint alleges that "Respondent" "did willfully and unlawfully steal, take, carry,
       lead and drive away the personal property of KOHLS," however, there exists no direct
       evidence whatsoever that "Respondent" had in his possession or control and property of
       KOHLS and the "Respondent" was detained while walking, and did not drive away the
       personal property of KOHLS,whereas no direct exists of any motor vehicle involvement.

   3.) The complaint fails to allege or identify what the stolen property was.


   4.) The complaint fails to identify or directly evidence what the alleged stolen property was or
       how it was identified as being the property of KOHLS.


   5.) The complaint fails to directly evidence that the stolen property was found on the person
       ofthe "Respondent."


                                             Motion to Dismiss
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 26 of 75 Page ID #:224




   6.) The original citation directly evidences that"Respondent" was not driving a motor vehicle
       and was detained as a pedestrian.

   7.) No Real Party in Interest has filed an appearance, no actual damaged or injured party has
       appeared, albeit a legal fiction which the presumption has been taken is operating as a
       purported debt collector.

                                                 I.

                                        GOOD CAUSE SHOWN

   8.) Based upon the aforementioned facts which are supported by direct evidence,
      "Respondent" has made a good cause showing.

                                                II.

                                  PRAYER FOR RELIEF'

   9.) I, Scott Charles Seehausen, Real Party in Interest, move this Honorable Court to dismiss
       with prejudice the above captioned complaint and anything associated therewith or thereto.


DATED this "'`~ day of July 2019.
                      __
           .~ - --. _
  _ _ _. ~. ,, _ _ _.
                                   ~_
                                    _
                         _ _.                           _—__- _
 Scott C`~arles ~eelausen, Real Party
 In Interest, Ail Rights and Defenses
 Reserved Without Prejudice, Agent
 For Principal Without Liability.




                                                 2
                                          Motion to Dismiss
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 27 of 75 Page ID #:225
                Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 28 Page 1 of 1Page ID #:226
                                                                            of 75
                               ~                      PAY &SAVE WITH THE APP
                    H         L S                        Make it work for you!
                                                      Learn more: kohls.comlapp
                                                                                                           Account Number 091-7366-262



ACCOUNT SUMMARY                                                ,PAYMENT INFORMATION                                                        i
previous Balance                         $           48.31       New Balance                                          $              308.30
Payments and Other Credits               -           48.00       Payment Due Date                                                06/09/2019
Purchases                                +          269.99       Minimum Payment Due                                                  41.00
                                                                 To Avoid Interest Charge Pay                         $              308.30
Fees                                      +          38.00
                                          +           0.00      Late Payment Warning:lf we do not receive your minimum payment by
Interest Charges                                                the date listed above, you may have to pay a late fee up to $38.00
New Balance                               $         308,30
                                                                 Minimum Payment Warning:lf you make only the minimum payment
Opening/Closing Date 04/13/2019 - 05!14/2019                    each period, you will pay more in interest and it will take you longer to
                                          g2                     pay off your balance. For example:
Days in Billing Cycle
Total Credit Line                      $300                     ~ If you make no additional fou-will pay ofr the balanc And you will end up
                                                                i barges using this card and shown on this statement iry' paying an esl;mated
Rvailable Credit                                      None          each month you pay... ~           about... -        ~      total of...    ~
                                                                  Only the minimum payment t         73 months          j      5356.00       J
                  Questions?
 Click on flAy Kohl's Charge at Kohls.com or                     If you would like information about credit counseling services, call
   Call Customer Service 1-500-5645740                           1_g66-833-2227.
    Sunday 8:D0 AM to 9:00 PM (Central)
Monday-Saturday 7:00 AM to 9:00 PM (Central)
  Automated service is available 24 hours.

ACCOUNT ACTIVITY
                                                        Transaction Description                                                         Amounf
    Transaction Date
                                      Paymen#s and Other Gredifs
                                                                                                                                         -$48.00
 04130             THANK YOU FOR THE PAYMENT
                                             Purchases
                                          BEACH  STORE                                                                                   $70.03
    04/27          PURCHASE AT HUNTINGTON
                                          BEACH  STORE                                                                                   $41.38
    05101          PURCHASE AT HUNTINGTON
                                                                                                                                        $11721
    05101          PURCHASE AT HUNTINGTON BEACH STORE
                                                                                                                                         $41.37
    05/01          PURCHASE AT HUNTINGTON BEACH STORE
                                                Fees
                        FEE                                                                                                               $38.00
    05109          LATE
                                     TOTAL FEES FOR TH1S PERIOD                                                                           $38.00

                                                      2019 Totals Year-To-Date
                                  Total fees charged in 2019                $54.00
                                  Total interest charged in 2019 —           $0.00
       Name or Address   Change?                                Account Number                                        091-7356-262
       Would you like to receive e-mail sales notification?     Due Date                                                Jun 9, 2019


                                                                              M nmum Due                                        $41.00
      l~ll~~~~l~~ll!!I~~l~~~)II~~~~!II~~~~~~lll~ Il~~~ I~il~ ~~ll ~~~I
                                                                                                   Mail ihis portion with your payment.
                        ~ ~IIiiI~II~~I~tilll~~ll~~~~If~~l~~~~~~~~~~fli,~l~ll{~i~~~l~~ii~~~
                                                                                                                    92 4 7
                        Kohl's Payment Center
                        PO Box 30510
                                                                                               Amount Paid
                        Los Angeles CA 9Q030-0510

                                                                                              .y

       SCOTT SEEHAUSEN                                                                         NOTE: Do not mail wsh or gift cards.
                                                                                               Please make check paya6fe to Kohl's in US Dollars
m      26895 ALISO CREEK RD STE B-109
m      ALISO VlEJO CA 92656-5301
N




               0000000              09173662b252                     ODD4100                 OD30830         5
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 29 of 75 Page ID #:227




                                       •




   NOTICE OF ACCEPTANCE &RETURN FOR
    HONOR,VALUE AND CONSIDERATION
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 30 of 75 Page ID #:228

                                                                          SUPERIO~!~RTpF
                                                                               COUNTY OF   ~~FOR
                                                                            (:ENT~Ai     ORANGE  Nlp
                                                                                     nt~T~l,~r,c~fTFR

 Scott C. Seehausen, Real Party in Interest                                     ~~-~~ 0 8 2019
 26895 Aliso Creek Rd.
 Ste. B 109
 Aliso Viejo, CA 92656


              IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                  COUNTY OF ORANGE.CENTRAL JUSTICE CENTER


 PEOPLE OF THE STATE OF CALIFORNIA,                          CASE NO. 19CM02751
                Plaintiff,

                                                     NOTICE OF ACCEPTANCE &RETURN
        -v-                                          FOR HONOR VALUE AND
                                                     CONSIDERATION -
                                                     RETURN FOR HONOR VALUE AND
                                                     CONSIDERATION

 SCOTT CHARLES SEEHAUSEN


    NOTICE OF ACCEPTANCE &RETURN FOR HONOR VALUE AND CONSIDERATION
              RETURN FOR HONOR VALUE AND CONSIDERATION



                                                    I.
                                        Plain Statement of Facts
        COMES NOW,Scott Charles Seehausen, Real Party in Interest, Executor of the SCOTT
CHARLES SEEHAUSEN Estate, private and absolute, makes a limited special appearance, not
general, for the express purpose of ensuring that the above captioned case/account is settled and
closed pursuant to any purported debt obligations which may or may not exist in accord with an
"action in assumpsit," where the presumption is taken that the entities involved in this action are
acting in the capacity of commercial debt collections thereby waiving all sovereign immunities
when engaging in commercial activities for enrichment as held in numerous case precedents by
the United State Supreme Court and the Holy Bible which is the most venerable book in antiquity.
The presumption shall be taken that since this the entities directly and indirectly involved have
chosen to waive their immunities while engaging in commercial activities for enrichment,
therefore by silence, the presumption sha11 be taken that a "waiver of immunity" is given under
the "doctrine oftacit acquiescence."
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 31 of 75 Page ID #:229


                                               II.

                                     Presentments/Offers

       The attached "Presentment Offers" are "Accepted for Honor, Value and Consideration"
and are "Returned for Honor, Value and Consideration," condition precedent upon verified proof
ofclaim:
   1.) Notice to Appear, dated 02/26/2019, TUE0002811, Case No. 19-1305, (Document
       Control No.: TPD 19-1305 /TUE002811, Tracer No.: AFV19-1305 / TUE002$111);


   2.) Complaint BWC AGENCY,Case No. 19CM02751,TPD 19-1305. DA No. 19CO2359
      (Document Control No.: 19CM02751 / TPD 19-1305 / TUE 0028111 (MS/VM
       19CO2359,Tracer No.: AFV19CM02751 / MS/VM19CO2359);

   3.) California Drivers License No.: E1819953,(Document Control No(s),: E1819953,
       Tracer No.: AFV-E1819953);

   4.) The above stipulated instruments are "Accepted for Honor, Value and Consideration' the
       same have been "Returned for Honor, Value and Consideration" condition precedent upon
      "verified proof of claim." Above stated documents are commercial instruments for the
       express purpose ofenrichment by and through commercial activity, therefore the "Secured
       Party Creditor," as directly evidence by the attached UCC-1 Financing Statement File
       No.: 19-7717978066,Document No.:79437430002 which vests title interest by "Secured
      Party Creditor established herein and herewith, in the commercial venue and jurisdiction
       by the de facto corporate construct body politic which cleazly operates as a commercial
       entity thereby waiving its de jure "sovereign capacity" with all immunities associated
       therewith. Furthermore the "Secured Party Creditor" is not part and parcel to the "benefits
       of enfranchisement" other than those which have either been forced or compelled upon
       him. (See attached Rescissions and Waivers of Benefits including but not limited to
       Affidavits of Status), attached hereto and made part hereof by this reference.

   5.) None the less a BAR card is not a license to practice law issued by the State of California
       and no protections of the State can be afforded thereunder except the Bond placed under
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 32 of 75 Page ID #:230



           the employee ID number which indemnified the COUNTY OF ORANGE or the STATE
           only, not the union card holder i.e. BAR CARD. Attachment of said Bond affords na
           protections the employee whatsoever.
                                                                  III.
                                                      Documents of Title

     6.) Social Security No.: XXX-XX-XXXX, (Document Control No.: H02903014, Tracer No.:
         AFV32549418);


     7.) Birth Certificate File No.: 112-1957-7002575, (Document Control No.: 112-1957
         7003575, CUSIP No.:325549418, Tracer No.:AFV112-1957 7002575);

Based on direct evidence, the Real Party in Interest moves this court to setoff, settle and close
above stated CASE/ACCOUNT numbers, exonerating and discharging any and all liability
associated therewith albeit "legal fictions" real or imagined.


Date:07/03/2019.              SCOTT CHARLES SEEHAUSEN,
                                                    RespondentlPrincipal.


                              Scott Charles See ausen, Private De jure Illinoisan,
                              Executor, Settlor, Third Party Interest Intervenor,
                              Restrictive Indorsement, Special and Private,
                              All Rights and Defenses Reserved Without Prejudice,
                              Agent for Principal Respondent Without Liability, Without Recourse.

                                                   Certificate of Authenticity
  Psalm 119: ly "1 am a slrHrsger in the earth do not hide r~our commandments from mc." Philippians 3: 20 "for uur citizenship is in
heaven..." Ephesians 2: 19 "low therefore you xre nu longer strangers and foreigners but felloh citizens with the saints and members of
  the household of God..." Hebrews 1 L• 13 "These all died in fHith not haying received the promise but having seen [him afar off were
                  assured of them emhraeed them and confessed that they were stranger and pilgrims on the earth."
   Jude 6 "And [he angels which kept not their first estate but left their oN n habitation he ha[h reserved in e~~erlas[ing chains under
                                             darkness unto the judgment of the Rreat day."
                       Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 33 of 75 Page ID #:231
  USTIN POLICE DEPARTMENT                                                       TUE80028111
   NOTICE TO APPEAR                                                ~T~~Na~~n~
 aca of Vloletion    Time                      Dey of Week   Case No
    ?J2812018            OB:OB PM                 Woodsy                   18-17DB
 ame (Ptrat, Middte, Laal)                         ~Owners Respondbi9ty (Veh. Cade,§40001)
 COTT CHARLES SEEHAUSEN
 ddreea
 8696 AUSO CREEK RD STE 8106

 .uso v~r~ro                              ca          e2sae
 river IJc No.                 Stets          Clau          Commercial      Age    Blrth Dale
 181B86S                       CA             C            ~Ye6        No   81     11N2H967
 ex     Hair     Eyes            Helghl  Weight    Rece
        BLN      BLU            611     182        W                    ~ coN6~RdA~
 eh. Llc. No.!VIN                                   State                 rv~~ mod°'4~~
                                                    CA                                   e~
  ~.of Veh.     Make          Modei              Body 3ryle Color       ~ ruZnRuo           G~
                              NOT IN LIST                                    N°~


  vldar~ce oT Flnandal ResponalWUly                                       ti`
                                                                        G ~G• ~~
                                                                                 ~ ~.                      A~~~
                                                                                                             ,~1Q                        ~~<
                                                                       7
                                                                       '~F'' off
                                                                              `
 :eg{stered Owner a Lessee                                            'r~^t~~
                                                                       t:• oLs~„e as Driver
                                                                                        ~~±,`
                                                                         ~C           ~-~~                                       V ` tC~~ ~l~
 ddresa                                                                            ~~'Z"
                                                                          `}QSame ea

  ~tY                                                    Sfate   ~~~'' ZIP C~ ~~
                                                              ~-r
 rredable     anon           Q Baoktrip Requred(See Bottom   station) ~;            earaci
                                                                                         !f
 ~h. Code,§40810)                                       ~                   b fractiop~ c.      i,     ~~~ .~~~~,o~~~ ~~,~r~~~
 s     No     Code end Sectlon      Deealptlon          ~'        t ~'
                                                                     v~~'M j           ~"`~ ~t
              PC469.6(a)           (M)SHOPLIFTING-VALUE LE~HAI~ '.            ~; _~.~
 9e6o                                                       1                i ti.`-~~~i
                                                                                       t
                                                           ~                /~~                                          t~~.
                                                                                                ~
                                                                                                ,~ ~ ~O' ~4~ tom_ tr ~•~,
 3paed Approx.       P.FJMes Spcl. Veh. LmL Sefa                       ~i '1: `~=            ,~          ~>   >~~ .~-
                                                                                                `
                                                                                                   L
                                                                                                 \' ~~~ ~ ~ ~~'~ Ste  '~~'
                                                     ~ 1~             la      ;`
 .ocaUon of violauon(e)                                      or opEu       ~~                     ~~'~~ ~~'~ rye ~4+^ ~r
  61821RVINE                                   ~~~           /SC                     ~~ 3~'
                                                             i ti      ~          1= 1
                                                    F~
 ~~r.orTnvaL•                             G~~.:~4                ~ar}~!+~`      _<~G~~
                                                                                     ;c_e
                                                                                        , r.
                                                                                                       ~
                                                                                                       '°~ •~~   (      l~   p
 ref~a                Weelher.           V"A~/ehL NO                                                               C-
 Light:                Suriece:        ~~' ~~ Priv NO
                                       z _4, ,operty:                                                  L~~~
                                                                                                          ` ~a E~v ~~~, Oti~1                   3~
                                                                                                                                                 O                            Oti. eZ~
                                                                                F     r~' ~i'
    Violatia~e rwt commined In my pre3ence, declared on kKormatlor~~                                   J~ ~~~~~a~~~~~~~~ti~            ~~~g~               ~       ~~~ ~~~~~~~~~~~,c
                                                              ` ~~
 iaclare under p~alty of perjury order the laws of We State oiAlffo(~
                                                                              ~r~~
                                                                              r~~~,
                                                                                  'C~ ~=Cy~'~
                                                                                         ~~1
 ue and cortecL                                              ~                ~,~r~ ~~ do
                                                         .~~
                                                                                                   .    {c ~'~~~`
                                                                                                                gyp                ~<•`
                                                                                                                                      ~ ~~1,                          •~`'o~`~°tip`.
                                                                                                                                                               ~~'c`.̀~
   T/26I2018       C. NATIVIDAD                      CQ~ `3  1~~~~C~                      ~~, ~~~:i~
                                                                                       A ~.
   ABC. D819                      e..dwi...,             ~ t ♦ ~`i                                      ' Z
                                                                                                         ~'      ~~o~
                                                                                                                    ~~~ ~ ,St.
                                                                                                                     o aOff\               ~          .~~J'
                                                                                                                                                    ~ce •~8` {•~~~c,`',rt
                                                                                                                                                           ~iQ,         r
                                          "n~_ S
                                               I^NMit1C
                                                 ~~C`   ~":f~ i
                                                               ~a
                                                                                    tip°,,,' 4
   Dec Date                  Nemewnr'~t4~o~                                                              '  Lp p~ Q'~          py
                                                                                                                                g           `c2 Q,~ Grp ~>>
                                                                             Serial No.
                             If dHterent from Citlnp Ofllcer                                           \
                                                                                                       ,L~n~ Off. ~Q         ~~   /      ~~~-~Q ~~~ c``~

              WITHOUT ADMITTING QUILT,I PROMISE TO APPEAR AT THE TINE AND                                                                            .t1
                                PLACE INDICATED BELOW                                          ~`A     •, 0~     ~~ dG~                 Cam¢ ~„qi
                                                                                             ye 4a     o~~hh~~1q1~                        ~tit~~~

               x                                                                     ~v2
                                                                                       ~J ~~~
                                           V 1                                        `
                                                                                      ~¢cr~~
                                                                                           `
                   lgnawra                                                                 ~ ~''~G~~

  WHEN: ON OR BEFORE 04128/18 AT 8:00 AM                                                       ~~
  WHAT TO DO:FOLLOW THE INSTRUCTIONS BELOW.                                                    m
  WHERE: CENTRAL JUSTICE CENTER                                                                O
         700 CIVIC CENTER DRIVE WEST,SANTA ANA, CA 82701                                       ~
         657~822~469                                                                           N

n TO BE NOTIFIED                                                                                 ~
               You may arrange wkh the elerk to appear at a Nght easslon of the court.           ~

,~~~~~o«u~reF~
  iw.ae-2e-ts even. code.4S tawa0b~.
- 10513(b)~ 40522. X0900;Pen.Code.g8539
'"°es°.'~'R''3$
                                                               I TUI~I~~~
                                                                    E00028771
                                                                              ~~~




                                                                                                                                                                                  Peas 7 0~ 1
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 34 of 75 Page ID #:232




   1 SUPERIOR COURT OF CALIFORNIA                                                 ELECTRONICALLY FILED
     COUNTY OF OR.ANGFs, CENTRAL JUSTICE CENTER                                SUPERIOR COURT OF CALIFORNIA
   2                                                                                COUNTY OF ORANGE

   3                                                                                       04!03/2019
                                                                                           01:38 PM
                                                  c- o
   4                                              ~S c~                        DAVID H. YAMASAKi, Clerk of the Court
                                               tiv
                                                 ` ~,                                     19CM02751
   5

   6                                                      IA, ) COMP~T,AINT
     THE PEOPLE OF T     ~ , TE OF CA
   7               g~'g~'' oC~p~      ~               ~i'       ) BG~~ ~GENCY
                   ~_~Qo`°       ~c~`                 intiff. ~a ¢~
   8                                                                    ~
                                            G pS'`             oa Qi o<E
                                  ~~~~   ~l~ G    l/~       aC~ ~p Sic
   9
                                           r
  10                              ~~~
                                  ti 4
                                     '            ~~;`6j~~``   te~`~~o~~5e }
                                                                           `~'4̀ ~'~D 19-1305
  11 SCOTT CHARLES  ~Ei~TS ~`,~,~`~~y
                  ~`s~p¢^ /.;, °, °          ~aCo°
                                                  r~~~~`t~      5~,`' 1es`~~,
                                                    : ~~ `e ~~~o
       E1819953                                                  ;,~~~~:,'~`~                              o~~~q1.
  12   ARA SCO~~~E          ~; T ~o~~1         .~ ~a~~a,~e ` ~~i~~,~~acti^
                          ~r .,tip     ~{
  13        P   ARE        ~~       ,~G ~oe 'Z'c~4,y~` ~aV tiz~ ~~                                       ~~G
           ~~ ~T    ~ ~ '~TSEN~c~e~t~,    ~~~'~0~er{{emsC~.`~ati~~~~~~-,                              ~~1
  14      Q        ~~ `,         a~ o ~o o~,~                e •~                                    5     '7
        G
        ~,      ~~~.~'~,c  bit~*~~` F~ •   e~~ a¢, Kati ^~e`'~ Q{ )                             ti
  15
                          c~ c~ ~~~ Gr ~C' .~~ {S,t~ ~~~ tie         o° tip'                     ~' ~a~
 16 The Orangea~~~it~~ ~'~9i~`t~~`ic~`'                ~~~a rey cY~~s        h               ~°~a~~
 17 Count        C ~''        ~~ ~c•~i { ~,a~~ ~`~ ~'ola e c~~~~'~°~o Io                      r e~``
                                                                                       '~~'c •fi
              ofi,aet f~ea <~,`l ~e~, ,O 4y'{e
                                             `fit``,~.,    ° d`~~
                                                                ~ 4p           ~°~^ oi,K •~c~1~~r
 18 ~ CDUN~iS'~~o
                't`S~Q~~,~~'G
                            .~   roQfl~'tiFe$ruary 25 h~.°~(~~~, i              ~~`         .,~ecti
 19 48               ~8i
                       {
           ~~8~4 f the Penal Code (P~I'~~p'i1~3EF                                  ~~n, .~.....~
      CHARGE$` SEEHAIISEN did wi11f~                    ~q~i~d                     dal, take,
 20 carry, lead, and drive awa~ro°                    q~'ers~ial                   KOHLS.
                                                   ~a~ ~ 1~ o~ 1~~ O'1
                                                                    '                e`'e~ ~~
 2I                                       ~e`~~¢~~e~~Go~~~q~~~G
                                                                                     v~~
 22 COMPLAINT SUPERSEDES                        1~~To:            ER(s) TUE0028111.
 23 /                                           G
                                                ~ ~`ec
                                                   t
 24

 25

 26

 27

 28




                                               MISDEMEANOR CITATION E-FILED(DA CASE# 19CO2359J 04-26-2019
                                                                         OC DNA NOT ON FILE:SCOTT SEEHAUSEN
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 35 of 75 Page ID #:233


        SCOTT CHARLES SEEHAIISEN TPD 19-1305 PAGE 2

 1
        I declare under penalty of perjury, on information and belief ,l
 2
        that the foregoing is true and correct.
 3
        !Dated 04-03-2019 at Orange •County, California.
 4
               MS/VM 19CO2359
                                ~.•~`~'
                                    ~~~~c°
 5

 6                       1~~~~¢      10~~5
        TODD SPITZER, DI~4~T ATTORNS~~1O~                                                       ~~~
 7
        b    /s/ r~,RR ~ ~~ ~ ~ssorr                    ~~~~~~~                        ~~~~,~,a~°
 8
        MARK SWENSSON, Deputy ~                              ct Attornex<vae
                                                                           {~"~~<~~
                          ,r                                              ~ c
 9
        RESTITIITION C~`IML~C>~„ ~~                     ~~:;~~' ,~:`    ~~~Q roc` ;,~~` r,~."
10                                                     /,                      .r.
                                 ~~                ~~~~ ~~~~ _      any a~~o ~~~ ~~~~ ~~~

11        X    7 None           QL   t;~         :l;c .~~`         ~~ lei` C~J `
                                                                               ~y f~a
                            Q                    ` .              •r
12 'I                                                                                                                 o~~hg1.
                TO        @fie         $
                     p               ,,- .`~,L        too ~~ ,~ ~,~r ~~ ~~~ ~.
13                                                                                                                  ~G
        NOTI         4          °                 ~                         ~                                     ti~
                                                                                                              J~
14                                                                                                          ~S
                         ,~.~          ~     ~'               O        ~
                                                                       :~ ~
                                                   a~ CE                                               • ,1~                  ;
15 T  ~eople requ~                  ~$~n~e~~~,,~        ~~Yi        course                             ~clos
   15~days, all ~                              ~7~$                 aatior,~9                          tribe              cue
16 Code sectio ~~                ~~3 ~` ~$ ti~os~ ~~ `       ~o prov~~~~
17 materials      ~       ,~~~   •~'~Q ~   ~~`~~               tQ o~1~9.o
                                                 ~c~ti ~`~                                                  e
                                                                                                            { ~~ ~~      ~.~ ¢~'
   further~~                ~~'°'~~~X"'~e'Q                  Qo~a~~'40     as
18     ```~~ ~
             `
                    . ~ L. ```3c ~,~
              ~S vets `            1  1~~~ 4         ti
                                                                                                           e ~:
19 Pu~3` ~t~~~d`~Ve~fare & Institut~o                                                                 ?S   o~s ~~~nia Rule
   of Court 5.552, notice is he                                                                       ~ ~~,Ld~ will seek
20 a court order to dissem~ ~                                             ,~.~~uvex~Y$~               e~~e~r°file of the
21 defendant/minor, if any e~`~i~~~,~~~~                                    all part`s                `$n this action,
   through their respect}~~¢~t~~~~                                        of record,                    the prosecution
22 of this case.
                         4'~`~`J~J4~°'.a.
                             QC~S~ce~r ~ ~
23
                                ~{~
24

25

26

27

28




                                                   MISDEMEANOR CITATION E-FILED(DA CASE# 19CO2359)04-26-2019
                                                                                OC DNA NOT ON FILE:SCOTT SEEHAUSEN
                                                                                         ~,,y
                                                                                        ~ ~
                                                                          .  a ~',.o~a.4°~~.v~y
                                                                         ~~ ti~~ ~~ ~~a ~a~~
                                            ^~~                       `
                                                                      g3̀b'~~'~1̀~~~}a b are''                      ~ ,~~'
                                   .~'`'R.vbQ                             ~ o~~ ~ti~~                                      sue
                                                                                                     Q~. `R~ ~~`~ wa ~~ ~} .
                           .~`~~
                 ~tiA ova oa~'~ ~qaa                           4~'     oav~              a?> >a~~~~.f ~~3- ~4 ~~J
              ~',~.Z   ~~`° .tea                     _          ~~°       -~--~~' ,~_,~7^^ ~,~Q~~
                                                                                               't ~~~
         q ~ a tl~a
     .,~tio~~J S~a~p~``
                                                               S•                   ~s > a i       .~                ,.
                        ~i-`~                                         -         use `~
                                                                                   ~~~~~+~' °~Q a~c~
                                                         s~ozrzassi ,... ,~a~~~
     ~yb` ~~~' .>°~'        -        ~                                      1~t                  o~~"2'4`...~...-            -'r~~ a
                                                             me's         Cp,       a~`w
~~' ~Sv ~o~                                              L56 LZ~~      4,V o~ p^~=~,~N           y sa
                                                                                                     a                  ~
                                                                                                                    ~"~3.
                                                                ~° '` ~~           s     ~ ~~ os
                                                           5    ~~N ~~                  ~~~y~~
                                                                                                 ~~,,, ,
                                     `   r~0~ `fit? ?O~
                                      Q~ `                            `
                                                                      v,            ~ ~► ~a--'~~.
                                                                         1                             c
                                   ~4J~~ o.~                         J ~~da~S~                   oA~~o~~
                                   ~~~~ }                      ~~~~~~                       ~~~~ 3~ ~~ s
                                                                                           .»     `~ 1
                                                               l
                                                               ~                    ~y3~~
                                                                                 ~~~ S~
                                                                                   .j
                                                                               J~   2
                                                                              1
                                                                              ~ _a5~
    Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 36 of 75 Page ID #:234
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 37 of 75 Page ID #:235




                                                               ~____~--..._..d..._ate...,....
                                                         ~:s~.m.      _ .~.:_:,.P:..._..




                                             --~4 ~4~~,(,8;~~ 0-
                              ~y~3 N`Jkf ~q Hq5 BEEN'ESTA$1~~F1ED FOR
                                           T                D

                                                                                                ~
                                                                                                1~

                                    .. ;~E Et~4~S EN
                                , ..4
                                       ~~                                     ,tic               -~ e
                              ~-'~~  -'~~           - -~       _           _<~' c'              1~`'

                                                                                                ti~~~

                        ill        F                 ~~o `~~, `
                                                              ~~w ~~,a ~~, ,i~

               ~                     ~_ -          u ~ ~,           ~~ 4i ~< ~' ~L
                                                 ~`
              4~.       ~~~`'~ ~ A ~'     `,`jam~ ~ ~~'~i~C= ~Q,~~~,p~~~y~~~~~~
           ~~`      4      1.                 h                    ~.            C
                                        C~                w\~ `
                                             ~.`   ~~~        +r^        ~~~, ~`'                                                   E
                                                                                                                                    :




                                                                                                             ~,'`'   tiQc eo   'L
                    Cp S `A1~~tt
                     '~~       i. ~CS`
                               `~'i  ,~~y`~~`~`
                                              4
                                             n+ a '~1~ p~
                                                t'< ~v                     ~                               ems„ ~~ ,~.°b fib'
             :
             ,~1~~ ~,~~~ ~2 .̀fir ~~~ ,~ c    ~,~ 1~~                    ~~~                             ~S ~ A ?~~,, ~~~z
                                                                                                        A`




                                                     .~                          5\ ~,c
                                                                                     'Qo~
                                                                                        `~4e     ~`ti~~o
                                                                                           ¢`iyZ~`
                                                            ~       o~                    ~,e~~'~
                                                                                                ti
                                  ~~~,c e~ti ~,~G ,~,y°o y"~
                                                       F+4
                                4,J~o~,~,~~•¢,
                                          ~~4~      ,
                                                o••o,.
                                        G~ ~~e
                                         ~~
                 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 38 of 75 Page ID #:236
                                                                                          V ~~   ~"'~ y~
                                                                                                       ''•~ ~" ~
                                                                                                                    F +^
                                                                                                                           mot. ~{.          ~4'
                                                                                                                                                   y
                                                                                                                                                       '"~i rsym y,~'
                                                                                                                                                             ~., -.,y..
                                                                                                                                                                        Y ~ ~s
                                                                                          ~ ~:My.       ~~.l~.Rs~+c'_~L~d1_~~`
                                                                                                                        -
                                                                                                                                                   r     ~
                                                                                                                                                       ,~, i
                                                                                                                                                             d            .~qva. e''~   ~




                                                  COOK COUNTY CLERK VITAL RECORDS
                                                                   CHICAGO,ILLINOIS
                                                             CERTIFICATION OF BIRTH

                                             STATE FILE NUMBER
                                                           ~~  : 112-1957 7002575
                                                                             ~t ~o

                                                                            ~v
                NAME: SCOTT CHARLES SEEH                                    N                ~
                                      c~~~~c~                                           Q'~ti~
                                                       S̀~~ ~'~o~~~~                 ~
                DATE OF BIRTH: NOVEM                         .~`2, 1957  ti~~
                                                         ,~~                                                  ~~{ SEX: MALE
                                                                      GO~y                              eE'~ea,r``-
                                                                             ~
               PLACE OF BIRTH: CHICA~~~, C~C~C CD ° Tom; IL1~
                                                              ~                                         ~ ~~`~~ 'rè
                                                                                                                ti

               NAME OF MOTHER/CO-~l~E ,~,E1~EI~,i°~AR~f~k
                                                                            `pti' `~e~ ~r`~ ;{{ {''1`'
                                                                                                         l~'~' HECHT
                                              ~
                                              y~~~         ~_a~~ .~t~~                                fit
                                                                                                       ; ~~C~

                                O~    ,~~'`'~~,, ~tS~ t`~~'~re~'   ~Q1 ~•~~ Ac'
                                                                              s .~~~
               PLACE OF BIR I~~F Q~`f, 'R/C,~P,               ~.,.°~I.{FL~~fl
                                                                            ~ ~l~'' ~UNITED STAT S             ~o{3,~t
                          ~ 1'~
                              ~   ~o.      ~~~a `tea ~~ ep ~~c ~a ~~e ~~e:
                                                                                                                   e zS
                       ~,,G              { ~~a dot, ~0= ~3   r `~~. ~pti rCr                          ~ C, a0 i~t~
                                       ~~,
                                                                                             ~,      Jtio
                                                                                                         t~5"~o ofe
               NAME O~''FATHER/CO~P~          ~e~~Q~'flj}~o o~Af~ES F SEE
                                 ep ia~~{may ~~~e5~o{~,i~~p~`1t e ~°                               ye~,~r es'`~~yk•
                                                                                             ,~`                                      ~S&~^,~O c¢ E.~
                                                                                                                                                    .
                                                                                                                                                    ¢;

               PLP;CE OF BIR~~RS'~°̀`~°°°
                                      ~`
                                          a~~~~ `'~ ~~'~o`~~v          o~~, ~^`'               Derr ate'°̀~e~°al ~"``~
                                          .ere~~ e~e~'~
                                                    ,~t ~~T~~^: ~I~`~
                                                                  ^o01  ~~,~ ti j~r~e~~      ,  c~moo~`•y~
                                                                                                     ~   erg, ~'~AGE: 33
                          ~~1J`~
                              ,e`~~ rz
                                r ~~ ~~~ Q • ~{         1~\~~^^^,~^ ~~,~ ~~h,~~ S ~`o~J{tea ea `pro                        ~          J
               DATE FILED: NOVEMBER 14, 1957~Q,~~,-~,~~{o
                                                       `  ~~~~~q,~.~'~                                DA       eb6                D: 07/17/2018                       _

                                                          ~v~,~~
                                                               ,e ~•
                                                                   emoo'. Q~
                                                            J~o~~,Q{~o~
                                                                 G~4,~~~~




                                                                                                                                                       ~~95845
   ~00~'~
„~              ~~    County of Cook
                      State of Illinois           office of County Clerk                                           ~c~ Q,h~ /~
                                                                                                                               ~00~'~•,
                                                                                                                             ~                                                          ~ ~,
,~ E            ~                                               David err                                          DAVID ORR
                                                                                                                                      _   COUNTY CLERK
                                                                                                                                                               ~~~        -   ~ „a~~~ ~ r
       ~   r    ~/~           This copy is not valid unless displaying embossed
                                                                                seals of Cook County and County Clerk signatu
                                                                                                                              re.                               ~\ ~~,
  Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 39 of 75 Page ID #:237
                                                                         ~P~ h @
                                                                     i    :iw•: •. ~

                                                                  ~a~*.~'
                                                                     :.              ~'n



                                                                  ~~ ~                 °~
                                                                   ,'~~~.~;',
                                                                   ,

                                                         SECRETARY OF STATE
                                                        STATE OF CALIFORNIA


                                                 UCC Filing Acknowledgement
06/16/2019
                                                                                                                                           Page 1 of 1

SEEHAUSEN SCOTT CHARLES                                                                                         Filing Fee:                          $5.00
26895 ALISO CREEK ROAD
SUITE 6109                                                                                                      Total Fee:                           $5.00
ALISO VIEJO CA 92656-5301

The California Secretary of State's Office has received and filed your document. The information below
reflects the data that was indexed in our system. Please review the information for accuracy. Included
is an image of the filed document to assist you in your review. If you find a potential error, please notify
the UCC Section at the number listed below at your earliest convenience.


Filing Type: Financing Statement                                         File Date: 06/16/2019                                       File Time: 15:38
Filing Number:l9-7717978066                                              Lapse Date: 06h6/2024
Debtors
INDIVIDUAL                                      SEEHAUSEN,SCOTT,CHARLES,


                                                26895 ALISO CREEK ROAD,SUITE 8109 ALISO VIEJO CA
                                                USA 92656-5301
Secured Party(iesl:
INDIVIDUAL                                      SEEHAUSEN,SCOTT, CHARLES,

                                                 C/O 26895 ALISO CREEK ROAD,SUTE 6109 ALISO VIEJO CA
                                                 USA 92656-5301

Filing by the Secretary of State is not conclusive proof that all conditions for securing priority have
been met. Ensuring that accurate information is on the document to be filed is the responsibility of the
filing party. If this filing is challenged, the Secretary of State does not guarantee that the filing is legally
sufficient to secure priority under UCC Article 9 and expressly disclaims any liability for failure of the
filing party to secure priority resulting from the information contained in the filed document, or the lack
of information on the filed document.




         tmvosatoo►i~mca.~~000c~saoi~rxrcx~r.xh~~•s~cuti+~~ro.c~ssai+ •eosoxwxms •sncw~.uQrto.c.~9+nsmoi •~vi~as~±sia -~rrrrs:%tvcanvx.~crsoscacov

                             PAOGRAl15 ARCMVES.BUSQJE£S PROCBMLS, ELECI10N5.@1WA1L1TION TECHN01~6Y. CAL60RNIA STATE FOSfORY MUSEUM
                                  MANM'fil/6lI~SHtVIdS. SAFH AT BOMB DOHESfIC VwRTf~R! RB~STRY. ND'f~Y PUBIJC. POIl(tCALR600.M
                  Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 40 of 75 Page ID #:238
 UCC FINANCING STATEMENT
`FOLLOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional)
    Scott Seehausen
    9495995217
 B.E-MAIL CONTACT AT FILER (optionaq


 C.SEND ACKNOWLEDGMENT TO:(Name and Address)
    Scott CHARLES Seehausen
    ?6845 Aliso Creek Road                                                                                                      DOCUMENT NUMBER:79437430002
    Suite B109                                                                                                                  FILING NUMBER:19-7717978066
    Aliso Viejo, CA 92656-5301                                                                                                  FILING DATE:06/16/201915:38
    USA                                                                                                                         IMAGE GENERATED ELECTROPIICALLY FOR WEB FlLJNG
                                                                                                                                THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY
 1.DEBTOR'S NAME:Pmvide ony gig Debtor name(1a or 1 b)(use exact,iuuN nave: do not omit modify. or ebbreviale arty part~ the D~tors name);'rf atry part of the Individual Debtors name wdl not fit
    in line ib, leave all of dam 1 b1aN4 ehedc here ~ end {aovide the 4idivldual Debtor iMormation in item 10of the Finencaig Statement Addendun(Fam UCC1Ad)
       ia. ortcvwiunon~s niaru~

 OR
       1b. INDNIDUAL'S SURNAME                                                                FlRST PERSONAL NAME                              ADDITIONAL NAME(SUINRIAL(5)                 SUFFU(
       SEEHAUSEN                                                                              SCOTT                                            CHARLES
 1a MAILING ADDRESS                                                                           CITY                                             STATE       POSTAL CODE                     COUNTRY
 26895 ALISO CREEK ROAD.SUITE B109                                                            ALISO V~JO                                       CA          92656-5301                    USA
 2. DEBTOR'S NAME:Provide Dory me Debtotr—n~ame(2a azb)(use exact,tutl name; do rrot omit, modiry, or ablxeviale any part of the Debtor's name); 'rf arry part of the Individual Debtors name wBl not fd
    in INe 2b, leave all of kem 2 blenl~ check hie i.    and provide}   ~N~1 Debtar'udormation e~ item 10 of the Fuianc~g Stat~nenl Addendum (Porto UCC7A~
       2a. ORGANITAT10M5 NAME

 OR
       2b. INDNIDUAL'S SURNAME                                                                FIRSTPERSONAL NAME                              ADDf770NAL NAME(SuINtTtAL(S)               SUFFIX


 2a MAILING ADDRESS                                                                           CfTY                                            STATE        POSTAL CODE                  COUNTRY



 3.SECURED PARIY'S NAME (a NAME of ASSIGNEE of ASSIGNOR SECURED PART`n: Provide only one Seaued Party reme(3a a 3b)

      3a. ORGANIZ4TION'S NAME

 OR
      3b.INDNIDUAL'SSURNAME                                                                   FIRSTPERSONALNAME                               ADDITIONAL NAME(SUINRIAL(5)               SUFFIX
      Seehausen                                                                               Scott                                           Charles
 3c, MAILING ADDRESS                                                                          CITY                                            STATE       POSTAL CODE                   COUNTRY
 c/o 26895 Aliso Creek Road, Sute B 109                                                       Aliso Viejo                                     CA          92656-~~01                    USA
 4.COLLATERAL: This fviarxing statemern covers the following copeteral:
 All the Debtor's property, property interest and righrs, includ;ng but not limited to all assets, land, proceeds, products, securities,
 stocks, bonds, debentures, trusts, estates, warrants, bills, true bills, notes, accounu, all receivables, titles,judgments,
 abstracts ofjudgment, informations, complaints, cases, orders, citations, holdings, annuities, insurance contracts, warehouse
 receipts, agreements, bailments, vessels, powered vehicles, structures, timber to be cut and, extracted, a~riculhual lands and yields,
 all assets, debits and credits, bank accounts, all part ofthe assets and obligations ofthe Debtor herein and herewith inclusive of
 the person ofthe Debtor's person, described herein or herewith, now or Hereafter acquired, now due or which mat become due, now
 existing and wherever located, whereas all the Secured Private and personal property ofthe Secured Party herein, the same being "Held
 in Due Co~use" as per the Secured Party (Scott Charles Seehausen's) priority claims and all title interest, vested title interest,
 entitlement posirions which supersede any and all attachments, encumbrances, body attachments, bills oflading, warehouse receipts,


5. Check,on~l iF applicable and check~wee box Collateral is ~'held in a Trust(see UCC1Ad hem 77 and'cistnxtions)          ~"' being a~ninistared by a DecedenPs Personal Represerristive
Ba. Click~if appl'roable and Bieck ~ai i are box                                                                                  6b. Chedc~ if applirabie and check ~«i y one box:
    r'"Publi~Fnsnce Transeetion       r"Man~kaetured-Home TransaUicQi         t"'A Debtor is a Transm~g Utility                      ~""Agriwlhral Lien     r"NorWCC Ffing
7. ALTERNATNE DESIGNATION (if applieable):              ~"LesseeA.essor    rC~signee/Consigrwr        rSeller/Buyer    r Balee/Baibr      ~"LieeruedLkensor

8. OPTIONAL FILER REFERENCE DATA:




FILING OFFICE COPY
                   Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 41 of 75 Page ID #:239
 Page 2


 `UCC FINANCING STATEMENT ADDENDUM
 Fouow iNsrRucnoNs
 8. NAME OF FlRST DEBTOR Sarno as line 1a at ib on Feiatxing Statemer~ if tote tb was lek blank because in~vidual
      Debtor name did rrot fib check here r

        9a. ORGAN¢ATIOMS NAME




        9b. INDNIDUAL'S SURNAME
 OR SEEHAUSEN
        FIRST PERSONAL NAME
         SCOTT
        aoomorua wunecsN~mra~s>                                                                                                 DOCUMENT NUMBER:7943743002
                                                                                                       su~uc
         CHARLES                                                                                                                IMAGE GENERATED ELECTRONICALLY FOR WEB FILING
                                                                                                                                THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY
 ~ o. DEBTORS NAME:Provide(1Qa or'IOb)ony one additional peb(a name ar Deblar name that did not fit ei foie 1b a 2b of the Fnanang Statement(Form UCC1)(use e~od,full name;ao ~a tea.
      mod'dy, w abbreviate ~y part of the Debtofs name)
                                                     and enter the ma0~g address in I'c~e ~ Oc

        t0a. ORGANI7ATIOMS NAME


        1Qb. IN~MDUAL'S SURNAME

 OR
            ~NDNIDUAL'S FlRST PERSONAL NAME


            INDNIDUAL'S ADDITIONAL NAME(S)/INRIAL(S)                                                                                                                                   SUFFUC

 tOc.MAlL1NGADDRESS                                                                         CITY                                                                                        COUNTRY
                                                                                                                                             STATE        POSTAL CODE


 1L       ADDITIONAL SECURED PAR7l^S NAME a I-ASSIGNOR SECURED PARTY'S NAME: Provide any arre nzme(pia a gib)
       11a. ORGANIZA710N'S NAME

 OR
       11 b. INDMDUAL'S SURNRME                                                             FIRST PERS01~lAL NAME                            ADDITIONAL NAME(S~/INRIAL(S)              SUFFIX

 11c. MAILING ADDRESS                                                                       ~~7y                                                                                       COUNTRY
                                                                                                                                             STATE       POSTAL CODE


12. ADDITIONAL SPACE FOR ITEM 4(collateral):
indentures and die like. having been placed in the local chamber co be fully recognized by the public trust tis boic~ private and
personal property not to be trespassed thereon, the same being the "Pre-Paid-Preferred Stock," Priority Interest-Exempt from Levy, Lien
or Attaclunent without fully informed written consent ofthe Secured Party stipulated herein. The following are collateral:

1). Birth Certificate: 112-1957 70002575 Value Attached hereafter(VA),Accepted for Value(AFV),Tracer #AFV 112-1957 7000575.
2}. Social Security: 325-349418(VA}, Accepted for Value Returned for Value(AFV/RF~,Tracer ~AFV3?5549418 / H02903014.
3). California Drivers License: E1819953(VA),(AFV/RFV),Tracer #AFV-E1S 19953.
4). Citation: TUE000281 1 1 / TPD 19-1305(VA),(AFV/RFV), Tracer#AFV19-I305TPD/TUE0028111.
5). Complaint:(BWC AGENCY 19CM02751(TPD 19-U05)(MS!VM 19002359)(AFV/RFV), Tracer ~`A.FV 19CM027~1 / MSlVM-
19CO2359.
6). Payment Bond &Indemnity Bond #OOITPDOCSP,Docwnent Control #19CM02751-000,Account #(s): 19-1305 /19CM02751,
13. r This FINANCING STATEMENT'S to be filed (for retard](a recorded)in the REAL ESTATE            14. This FlNANCING STATEMENr
                                                                                                                              T:
   RECORDS(~ apQfieahle)
                                                                                                      ~tove~s tinter to be aR        I   covets asextracted cWlaieraf   ~ is filed as a foAue fii'ox}
15. Name and ad~ess of RECORD OVIMER of real estate described 'm item 16(if Debtor                 i6. Description of real estate:
   does not have a record inerast):




17. MISCELLANEOUS:



FILING OFFICE COPY
                 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 42 of 75 Page ID #:240
Page 3


~UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS
9.NAME OF FIRST DEBTOR:Smne as Gne 1a ~ ib on Fu            g Statemerrt; ~ Gne 1 b was left blank because indvidual
   Debtor name did not irt, check here r

     9a ORGANPATIOt~S NAME




     8b. INDNFDUAL'S SURNAME
oft SEEHAUSEN
     FIRST PER30NAL NAME
      scorn
                                                                                                                               DOCUMENT NUMBER:79437430002
     aoomonu~ w~w~s~nrmra.~s>                                                                          su~nc
      CHARLES                                                                                                                  IMAGE CaENERATED ELECTRONICALLY FOR WEB FlL1N6
                                                                                                                               THE ABOVE SPACE IS FOR CA FILING OFFICE USE ONLY

~ o. DEBTORS NAME: Provide(10a a 10b)only ane additional Debtor namea Debtor name thffi dd not fA in line 1b a 2b of the Faiaridng Sfatemerri(Porto UCCi)(use exact,full name; do not omit,
   modify, or abbreviate any part of the Debtots name)
                                                    and eMerVia mailing address In Ime 10c

     10a. ORGANIZATION'S NAME


     10b. INDMDUAL'S SURNAAAE

OR
         INDMDUAL'SFIRSTPERSONALNAME


         INDNIDUAL'S ADDITIONAL NAME(SyINfIIAL(S)                                                                                                                                    SUFFUC


10c. MAILING ADDRESS                                                                       CIT'                                            STATE       POSTAL CODE                   COUNTRY



1 ~. CA~~monw~ SECURED PART1"S ruuvfe a f ASSIGNOR SECURED PARTY~S w~nnE ~o,~oNy~n~oe(1'la or'11b)
     11 a. ORGANIZATIONS NAME

OR
     11b. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                            ADDfT10NAL NAME(SuINRWL(S)                 SUFFIX


11a MAILING ADDRESS                                                                        CfTY                                           STATE       POSTAL CODE                    COUNTRY


12. ADDITIONAL SPACE FOR ITEM 4(collate2q:
V31UC 3t PBC: 1,000,000.00 USD $and $1.00 USD Se:al ~700818230D~ Aposcilly No.: 58979.
7). Bond Order #4563200987B0, date 05/22/2019.
8). SF 24 Bid Bond,Invitation m325549418, dated 0~1/24/l9.
9). SF 25 Performance Band, Contract #19-1305 / 19CM02751, Contract Date: 04/26/2019_
10). SF 25A Payment Bond, date bond executed 05/10/2019, Contract #19-1305 / 19CM02751.
1 1). SF 1416 Payment Bond for other than Construction Contracts, dated 04/26/2019, Contract X19-1305 / 19CM02751.




13. r This FINANCING STATEMENT is to be filed (for reoordj(or recorded) ai the REAL ESTATE             This FlNANCING STATEAAEN1T~:
                                                                                                    ~4.r                                                             r~
   RECORDS(i(appl'Kable)                                                                               I .covers timber to be at 1- covers as-extracted collateral   1 _ . is filed as a fahre fifng
15. Name and addreu of RECORD OWNER M real estate desaibed in item 16(d Debtor                      16. Desuiption of real estate:
   does not have a recard'aRerest~



17. MISCELLANEOUS:




FILING OFFICE COPY
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 43 of 75 Page ID #:241
                                             Jr~^.




                                           `'~., -



                                     SECRLT:~RY OI'STATE
                                     STATE OF CALIFOIL`'I



                                       Search Certificate
SEARCH REQUESTED ON:                                                                        04;25/2015
I ndividual Debtor: SEEHAUSEN SCOTT CHARLES

Address: NOT SPECIFIED
Date Range From: NOT SPECI~lED
Search: ALL

   * Indicates Filings that have been accepted after the Certifiication Da#e.


Original Filina #   Filing Tvpe                      File Date    File Time   Lapse Date # of Paaes
08-7177997500       Transmitting Utility             11/03;2008     17:00                           7

Debtor:
Individual:         SEEHAUSEN SCOTT CHARLES
                    48 PENINSULA CENTER DRI STE 377, ROLLING HILLS ESTATES CA
                    USA,90274
Secured Party:
I ndividual:        SEEHAUSEN SCOTT CHARL`S
                    C/O 26895 ALIS~ CREEK ROAD, ALISO VIEJO CA USA. 92656

                    SEEHAUSEN SCOTT CHARLES
                    1 329 PERRY STREET, CRETE fL USA, 60417

                    SEEHAUSEN SCOTT CHARLES
                    1 329 PERRY STREET, CRETE IL USA, 60417

A mendment
Filin #              Filing Type                     File Date    File Time                # of Paaes
11-72828846          Amendment                       08/22/2011      17:00                          3
14-74057481          Amendment                       04/02/2014      10:23                          2
*15-74615858         Amendment                       04/25/2015      10:31                          2

Original Filing #   Filina Tvpe                      File Date    File Time   La~ase Date # of Pages
1 2-7339162549      Financing Sta#ement              12/03/2012     21:49     12!03/2017            7




Document Number:      48513760003          Pace 1 of 2
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 44 of 75 Page ID #:242
Continue




Debtor:
Individual:         SEEHAUSEN SCOTT CHARLES
                    P.O. BOX 8101. SAN LUIS OBISPO CA USA. 93409
Secured Party:
Individual:         SEEHAUSEN SCOTT CHARLES
                    C/O 1329 PERRY STREET, CRETE IL USA,60417




                                                                              Total Pages:             21




The undersigned Filing Officer hereby certifies that the above listing is a record of all presently active
financing statements, tax liens, attachment liens and judgement liens, including any change
documents relating to them, which name the above debtor, subject to any above-stated search
qualifiers and are on file in my office as of 0/22/2015 at 1700 hours.

The search results herein reflect only the specific information requested. The results of this Debtor
search will not reflect variances of this name. If the Debtor is known under other personal names,
trade names, business entities, or addresses, separate searches of these names will have to be
requested and conducted. The Secretary of State, his officers and agents disclaim any and all liability
for claims resulting from other filings on which the name of the Debtor can be found in any other form
than which was requested.




                                                                               Alex Padilla
                                                                            Secretary of Stake


Documen~ Number: 48513700003                  Page 2 0. 2
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 45 of 75 Page ID #:243




                                       •




        NOTICE OF GSA BONDS TENDERED
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 46 of 75 Page
                                                                 ~::   IDiiis~~
                                                                           #:244
                                                                     ~
                                                                                SUPERIOR COURT OF CA~IFORf~i~~.
                                                                                     COUNTY O~ dRANGE
                                                                                   CENTRAt_.1tfSTICE CENTER

Scott C. Seehausen, Real Party in Interest                                             ~u~ a~ 20'~
                                                                                                                Caur~
26895 Aliso Creek Rd.                                                          DAVID H. YAMASAKI,Clerk or the
Ste. B109
Aliso Viejo, CA 92656


              IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                  COUNTY OF ORANGE,CENTRAL JUSTICE CENTER


PEOPLE OF THE STATE OF CALIFORNIA,                             CASE NO. 19CM02751
               Plaintiff,

        -v—                                             NOTICE OF GSA BONDS TENDERED

                                                        GSA BONDS TENDERED
SCOTT CHARLES SEEHAU5EN
              Respondent.

              NOTICE OF GSA BONDS TENDERED —GSA BONDS TENDERED


        COMES NOW,Scott Charles Seehausen, Real Party in Interest, Executor of the SCOTT
CHARLES SEEHAUSEN Estate, private and absolute, makes a limited special appearance, not
general, for the express purpose of ensuring that the above captioned case/account is settled and
closed pursuant to any purported debt obligations which may or may not exist in accord with an
"action in assumpsit," where the presumption is taken that the entities involved in this action are
acting in the capacity of commercial debt collections thereby waiving all sovereign immunities
when engaging in commercial activities for enrichment as held in numerous case precedents by
the United State Supreme Court and the Holy Bible which is the most venerable book in antiquity.
The presumption shall be taken that since this the entities directly and indirectly involved have
chosen to waive their immunities while engaging in commercial activities for enrichment,
therefore by silence, the presumption shall be taken that a "waiver of immunity" is given under
the "doctrine oftacit acquiescence."
        DEMAND is made that the ORANGE COiJNTY DISTRICT ATTORNEY'S OFFICE
issue an indemnity bond to ensure and guarantee that the "Respondent" is fully indemnified from
all harm,injury and liability. In furtherance thereof, no "Real Party in Interest" has filed a verified
complaint, therefore no damage exists, no appearance has been filed.


                                                  1
                                          GSA Bonds Tendered
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 47 of 75 Page ID #:245




               WHEREFORE,please find annexed hereto and made part hereof by this reference, a BID
 BOND GSA Standard Form 24, Bid Date 02/25/2019; PERFORMANCE BOND GSA
 Standard Form 25,Contract Date:04/26/2019;PAYMENT BOND GSA Form 25A,Contract
 Date:04/26/2019, PAYMENT                                                BOND               FOR              OTHER                   THAN                CONSTRUCTION
 CONTRACTS GSA Standard Form 1416, Contract Date: 04/26/2019 (Registration #
RE1070880131US), the above GSA Bonds are for the express purpose of full settlement,
 discharge and exoneration in order to zero out the above captioned CASE/ACCOUNT numbers,
creating a balanced account.
              Please ensure that the aforementioned is properly credited to the appropriate account
(Autotris) for complete exoneration and discharge of any and all debts both public and private,
concerning above captioned "private estate" occur. Please ensure that the United States of
 America/IJnited States, inclusive of all of its entities, actors, contractors, sub-contractors, cease
and desist from continuing trespass on"SCOTT CHARLES SEEHAUSEN Estate" Private and
 Absolute, and please guarantee that all "Trust Res"(Corpus) is completely unencumbered, and
exonerated, whereas equity imputes an intent to fulfill an obligation and looks at intent or substance
rather than form,the same constitutes intent to remove any and all attachments and restore the God
given right to free ingress and egress.
Date: 04/03/2019                                                                                                                                           -" u ~~
                                                                  ..~_
                                                                                _._._                                                                         _:
                                                                               Scott Charles Seehausen,Private De jure Illinoisan,
                                                                               Executor, Settlor, Third Party Interest Intervenor,
                                                                               Restrictive Indorsement, Special and Private, All Rights
                                                                               and Defenses Reserved Without Prejudice, Without
                                                                               Recourse.

                                                                         ``~a•d's~~~aate ~~~~ r~~~~~~A~€~cs~a
            a ~i~ !i~f: i9 '. ,a~.: a f~ .aw€~ y~~ ~lic Ehrih ~;~s r~ r tEs~ o~¢• ~o~r~snr,n~~;~n2s ~~om =ne`. ~'a'~i;i~~ssan~ ~: ~~r "I~or uvr ~itizcRaspzi~~ is i~~
 {,.: ; , _ ., ~;~,:~esF .r- M: €7 "~'o~e fiser:~le;s~: ~c~~ .ar~ €aa lon~cr s~~ ~,t                i~r > ~±r~rs f"z~s ~r~~,zr~ tram t'etins> r•ili~ens,s3tEa tine ~ais~#•, :~rEd nesnE~~z•~ ,s9~
         t 's.~~z ~r.~;?~? of €~:~a... ~ 4s~;~e~e~s ::: r3 "'~ ~es~ <.di .it~~ €;? 4:~~ti; ~~s~t d~...in_y t~€s~~€~su fit€ g~a~;,;et~zs~~ Iyts? s~;~ ~~ a~; a:~zz tl;€r~ :~fta ~.E ~t~rc
                             ..~~~~-r~ ~3i ~s~~s~ t.4at,II:~=.~et~ ri;t~z; .,~ati9 . ~~~ai'c,.~E.3 ":3szs t~se~~ ~~~~~ st~~?~reF-v ..~:i ~~i~rssa35~ ts ~ #€~~e e~~-tt~.~,
        =`~u~ f ':~~;~3 ~.i~~ ,.;~~.ss b~, ~c's~ ~~t•~il z~c~t their ~r~t .i ;:~ ~.: dti:'k ~b~;,-• a~~~s~ 5~:~Et~ti€an i~c h:~fid~ ...~..~~ec? .n e~~eF~las~~n~ a~€.Qirs 3iritd~~.
                                                                  claa~-~,~r~s ~;nto t1i~ i~~t~retesse ai t~~• 4;reat ca~~."




                                                                                               2
                                                                                GSA Bonds Tendered
                Case 8:19-cr-00140-JLS Document      2-1
                                          uH i t eturvu     Filed
                                                        t~t~~         08/02/19
                                                              i to ~neust                Page
                                                                          not ve rater man         48 of 75 Page ID #:246
                                                                                           niv openrrtg
                           BID BOND                                     date)                                                               OMB Control Number: 9000-0045
            (See instructions on reverse)                                                   04/24/2019                                      Expiration Date: 7/31/2019
rapc~wu~ n Rcuucuun nci ~iaiemenc - i nos mrormaaon wneCuon mess[ne f6quifefnen[5 of 44 USI: g JbU/,eS 8rt1e00@d Dy S2000~ L Ot NB YBpEfWOfK KBQUCUO~ AC[ OT
1995. You do not need to answer these questions unless we display a valid Office of Management and Budget(OMB)control number. The OMB control number for this collection is
9000-0045. We estimate that it will Hake 25 minutes to read the instructions, gather the facts, and answer the questions. Send only comments relating to our time estimate, including
sugges4ons for reducing this burden, or any other aspects of this collection of inFortnation to: General Services Administration, Regulatory Secretariat Division (M1V1 CB), 1800 F Street,
NW, Washington, DC 20405.
PRINCIPAL (Legal name and business address)                                                                                TYPE OF ORGANIZATION (~C"one)
TUSTIN POLICE DEPARTMENT and ORANGE COUNTY SUPERIOR COURT ~INDNIDUAL                                                                                   PARTNERSHIP         ~JOINTVENTURE
CENTRAL JUSTICE CENTER
                                                            CORPORATION                                                                            aOTHER (Specify) MUNICIPAL
700 CIVIC CENTER DR. WEST
SANTA ANA, CA 92701                                       CALIFORNIA
SURETY(IES)(Name and business address)
SCOTT CHARLES SEEHAUSEN
26895 ALISO CREEK RD.
SUITE 8109, ALISO VIEJO, CA 92656

                        PENAL SUM OF BOND                                                                                   BfD`IDENTIFICATION
PERCENT                    AMOUNT NOT TO EXCEED                                 BID DATE ~~;           ~-            - ~(~/~'ATION NUMBER
            MILLIONS)            THOUSANDS)                          CENTS                                                                       CUSIP #32J
                                                                                                                                                          r54J4"I H
PRICE                                             HUNDREDS)
                                                                            FOR (construction, supP~ies or             19-1305 / 19CM0275~
 1,000                      1               0            0.00          0.00 services)
OBLIGATION:

we, the arinc~pai and Surerypes) are ermiy bound to [he united States of gmerlca (hereinafter called the Government) in the above penal sum. For payment of the penal sum, we bind
ourselves, our heirs, executors, adminisVators, and successors, jointly and severally. However, where the Sureties are corporetions acting as co-sureties, we, the Sureties, bind
ourselves in such sum "jointly and severally" as well as "severally" only for the purpose of allowing a joint action or actions against any or all of us. For all other purposes, each Surety
binds itself, jointly and severelly with the Principal, for the payment of the sum shown opposite the name of the Surety. if no limit of liability is indicated, the limit of liability is the full
amount of the penal sum.

CONDITIONS:

The Principal has submitted the bid identified above.

THEREFORE:

The above obligation is void if the Principal -(a) upon acceptance by the Government of the bid identified above, within the period specified therein for acceptance (sixty (60)days if no
period fs specified), executes the further contrectual documents and gives the bonds)required by the terms of the bid as accepted within the lime specified (ten (10) days if no period is
specked) after receipt of the forms by the principal; or(b)in the event of failure to execute such further contractual documents and give such bonds, pays the Government for any wst
of procuring the work which exceeds the amount of the bid.

Each Surety executing this instrument agrees that its obligation is not impaired by any extensions)of the time for acceptance of the bid that the Principal may grant to the Government.
Notice to the surety(ies) of extensions) is waived. However, waiver of the notice applies only to extensions aggregating not more than sixty (60)calendar days in addition to the period
originally allowed for acceptance of the bid.

WITNESS:

The Principal and Surety(ies)executed this bid bond and affixed their seals on the above date.

                                                                                          PRINCIPAL
                      1~
                       _ °~
                          ___                                            2.

SIGNATURES)                 ,t        -~~         _


 NAMES} &              ~•                                                2.
  TlTLE(S)            Scott Charles Seehausen
    T ed               SPC
                                                                                lNDIVtDUAL SURETY(IES)

                                                                                                            2.
SIGNATURES) I ~
                                                                                                (Seal)
 NAMES)                                                                                                     2.
 (Typed)

                                                                                CORPORATE SURETY(IES)
       NAME &                                                                                               STATE OF INCORPORATION LIABILITY LIMIT ($)
a     ADDRESS

}SIGNATURES)          ~•
                                                                                                                                                                               Cor
                                                                                                            2
                                                                                                                                                                                     S2I~
~ NAME(S) E~          ~,                                                                                    Z
   TITLES)
  (Typed)
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                        STANDARD FORM 24(REY. 8/ 016)
Previous edition is NOT usable
                                                                                                                                           Prescribed by GSA -FAR (48 CFR)53.228(a)
         NAME 8~
                Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19    Page 49 of 75 Page ID #:247
                                                          STATE OF INCORPORATIQN                                          LIABILITY LIMIT($)
  m     ADDRESS
 ~'~                                                                                                                                                Corporate
 ~ SIGNATURE(S) ~ ~                                                                     2'                                                                Seal
 ~j NAME(S)8
 u                  ~_                                                                  2
     TITLES)
    (Typed)
         NAME &                                                                          STATE OF INCORPORATION LIABILITY LIMIT($)
 U      ADDRESS
 ~                                                                                                                                                  Corporate
 ~ 51GNATURE(Sj ~'                                                                      2
                                                                                        '                                                                 Seal
 N NAMES)&          ~,                                                                  2
    TITLES)
   (Typed)
 o       NAME &                                                                          STATE OF INCORPORATION ~~ABILITY LIMIT($)
        ADDRESS
 ~                  ~                                                                                                                               Corporate
 ~ SIGNATURE(S)                                                                         Z'                                                              Seal
       NAMES)8      ~                                                                   Z
        TITLES)
       (Typed)
         NAME 8                                                                          STATE OF INCORPORATION LIABILITY LIMIT ($)
 W      ADDRESS
 j
 ~ SIGNATURE(5) ~'                                                                      2•                                                          COPP0~8t@
                                                                                                                                                          Seal
 ~ NAME(S)&        1.                                                                   Z
    TiTLE(S)
    (Typed)

         NAME u                                                                          STATE OF INCORPORATION LIABILITY LIMIT($)
 LL     ADDRESS
       SIGNATURES) ~'                                                                   2•                                                          COf~Of2t@
 ~                                                                                                                                                        Seal
 y NAMES)8~ 1.                                                                          Z
    TITLES)
   (TYPed)
     NAME &                                                                              STATE OF INCORPORATION LIABILITY LIMIT($)
 ~ ADDRESS

 W SIGNATURES) 1'                                                                       2~                                                          COf~JOf8t8
                                                                                                                                                          Seai
 N NAMES)&         1.                                                                   Z
    TITLES)
   (Typed)
                                                                        INSTRUCTIONS
7. This form is authorized for use when a bid guaranty is required. Any deviation from this form will require the written approval of the Administrator of General
Services.

 2. Insert the full legal name and business address of the Principal in the space designated "Principal" on the face of the form. An authorized person shall sign the
'pond. Any person signing in a representative capacity (e.g., an attorney-in-fact) must famish evidence of authority if that representative is not a member of the
 firm, partnership, or joint venture, or an officer of the corporation involved.

3. The bond may express penal sum as a percentage of the bid price. In these cases, the bond may state a maximum dollar limitation (e.g., 20% of the bid price
gut the amount not to exceed            dollars).

4. (a) Corporations executing the bond as sureties must appear on the Department of the Treasury's list of approved sureties and must act within the limitations
listed therein. The value put into the LIABILITY LIMIT block is the penal sum (i.e., the face value) of the bond, unless a casurety arrangement is proposed.

  (b) When multiple corporate sureties are involved, their names and addresses shall appear in tfie spaces (Surety A, Surety B, etc.) headed "CORPORATE
SURETY(IES)." in the space designated "SURETY(IES)" on the face of the form,insert only the letter identifier corresponding to each of the sureties. Moreover,
nrhen co-surety arrangements exist, the parties may allocate their respective limitations of liability under the bond, provided that the sum total of their liability
equals 100% of the bond penal sum.

   (c) When individual sureties are involved, a completed Affidavit of Individual Surety (Standard Form 28)for each individual surety, shall accompany the band.
:The Government may require the surety to famish additional substantiating information concerning its financial capability.

3. Corporations executing the bond shall affix their corporate seals. Individuals shall execute the bond opposite the word "Corporate Seal"; and shall affix an
adhesive seal if executed in Maine, New Hampshire,or any otherjurisdiction requiring adhesive seals.

6. Type the name and title of each person signing this bond in the space provided.
~. In its a lication to ne otiated conVacts, the terms "bid" and "bidder'shall include "proposal" and "offeror."
                                                                                                                                             REV.8/2016)
              Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 50 of 75 Page ID #:248

                PERFORMANCE BOND                                             ~n~CUND EXECUTED (Must6e same or/aterthan date of
                                                                                                                                                 OMB Control Number: 9000-0045
               (See instructions on reverse)                                  04/24/2019                                                         Expiration Date: 7131!2019
Papervuork Reduction Act Statement -This information collection meets the requirements of 44 USC §3507, as amended by section 2 of the Paperwork Reduction Act of
1995. You do not need to answer these questions unless we display a valid Office of Management and Budget(OMB)control number. The OMB control number for this collection is
9D00-0045. We estimate that it will take 60 minutes to read the instructions, gather the faces, and answer the questions. Send only comments relating to our time estimate, including
suggestions for reduang this burden, or any other aspects of thls collection of information to: General Services RdminisVation, Regulatory Secretariat Division (M1V1CB), 1800 F
Street, NW, Washington, DC 20405.

PRINCIPAL(Legal name and business address)                                                                              TYPE OF ORGANIZATION ('X'one)
 TUSTIN POLICE DEPARTMENT and                                                                                                INDIVIDUAL              PARTNERSHIP             JOINT VENTURE
 ORANGE COUNTY SUPERIOR COURT
 CENTRAL JUSTICE CENTER                                                                                                      CORPORATION        Do-rHeR ~soec~ry~ MUNICIPAL
 700 Civic Center Dr.. West
                                                                                                                        STATE OF{NCORPORATION
 Santa Ana, CA 92701
                                                                                                                         CALIFORNIA
SURETY(IES)(Name(s) and business address(es))                                                                                      PENAL SUM OF BOND
 SCOTT CHARLES SEEHAUSEN                                                                                                MILLIONS)            THOUSANDS)             HUNDREDS)           CENTS
 26895 ALISO CREEK RD>                                                                                                                 1                   0                   0               0
 SUITE 8109                                                                                                             CONTRACT DATE                      CONTRACT NUMBER
                                                                                                                                                           19-1305
 AL1S0 VIEJO, CA 92656                                                                                                                                     19CM02757
                                                                                                                        04/26/2019
OBLIGATION

We, the Principal and Surery(ies), are flrtnly bound to the United States ofAmerica (hereinafter called the Gavemmen[)fn the above penal sum_ For payment of the penal sum, we bintl
ourselves, our heirs, executors, administrators, and successors, jointly and seve211y. Havever, where the Sureties are corporations acting as co-surefies, we, the Sureties, bind
ourselves in such sum "jointly and severally" as well as "severalty" only for fhe purpose of allaying a joint action or actions against any or all of us. For all other purposes, each Surety
binds itself, jointly and severally with the Prinapal, for the payment of the sum shorm opposite the name of the Surety. If no limit of liability is indicated, the limit of liability is the full
amount of the penal sum.

CONDITIONS:

The Principal has entered into the contract identified above.

THEREFORE:

The above obligation is void iF the Prinapa4-

           (a)(1) Performs and fulfills alt the understanding, covenants, terms, conditions, and agreements of the contract during the original term of the conVact and any extensions
thereof that are granted by the Government, with or without notice of the Surety(ies) and during the life of any guaranty required under the contract, and

           (2) Performs and fulfills all the undertakings, covenants, terms, conditions, and agreements of any and all duly authorized modifications of the contract that hereaRer are
made. Notice of those modifications to the Surety(ies) are waived.

           (b) Pays to the Government the full amount of the taxes imposed by the Government, if the said contract is subject to 41 USC Chapter 31, Subchapter IIt, Bonds, which
afe collected, deducted, or withheld from wages paid by the Principal in carrying out the construction conUact with respect to which this bond is furnished.
WITNESS:                                                                                                                                                                   ~~t~

The Principal and Surety(ies) executed this performance bond and affixed their seals on the above date.

                                                                                         PRINCIPAL
                         1.,                         ~                     2.
SIGNATURES)                         =         -      -~              - ~= -
                               ~,             -      _              (Seal}
                                                                           2.
NAMES)&                  ~°         ~
                                    l L4̀'s~ ~i ^ ~~:3 ~i.:~ ~i~~Y~.~
       C)

                                                                              INDIVIDUAL SURETY(IE
                         ~-                                                                                  2.
 51GNATURE(S)
                                                                                                    (Seal)                                                                                  (Beef}
NAMES)                   ~'                                                                                  z'


                                                                             CORPORATE SURETY IES
          NAME &                                                                                             STATE OF INCORPORATION                             LIMIT(5)
 4       ADDRESS

      SIGNATURES) ~'                                                                                         Z'
                                                                                                                                                                                 Corporate
                                                                                                                                                                                   Seal
 ~      NAME(S)8          1,                                                                                 2.
 ~       TITLE(S)

AUTHORISED FOR LOCAL REPRODUCTION                                                                                                     STANDARD FORM 25(REV. 8/2016)
Previous etlit(on is NOT usable
                                                                                                                                      Pf2SCIlb2d by GSA-FAR (48 CFR)53.228(b)
              Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 51 of 75 Page ID #:249
                                                                     CORPORATE SURETY(IES)(Con6nue~
                                                                                                      STATE OF INCORPORATION                    LIABILITY LIMIT(5)
           NAME &
   pp     ADDRESS
                                                                                                                                                                            Corporate
   w~ SIGNATURE(S) ~ ~                                                                                2                                                                       Seal
   y     NAMES)&        1,                                                                             p,
          TIT~E(S)
         (Typed)
           NAME &                                                                                     STATE OF INCORPORATION                    LIABILITY LIMIT(S)
  V       ADDRESS

  W     SIGNATURES) 1~                                                                                Z'                                                                    CO~p01'8t@
                                                                                                                                                                               Seal
  ~      NAME(S)&       1.                                                                            2.
          TITLE{S)
         (rYPBd)
          NAME 8~                                                                                     STATE OF INCORPORATION                    LIABILITY LIMIT (5)
  ~      ADDRESS

  ~
  ~     SIGNATURE(S)
                        ~-                                                                            z~                                                                    Corporate
                                                                                                                                                                                Seal
   y     NAMES)~        ~,                                                                            2.
          TITLES)
         (Typed)
          NAME &                                                                                      STATE OF INCORPORATION                    LIABILITY LIMIT (S)
   W     ADDRESS

  W SIGNATURES) 1-
  ~
                                                                                                       z-                                                                   Corporate
                                                                                                                                                                               Seal
  N      NAMES)8        1.                                                                            2.
          TITLES)
          (Typed)

           NAME &                                                                                     STATE OF INCORPORATION                    LIABILITY LIMIT (S)
  LL      ADDRESS

                                                                                                      2-                                                                    COfpOf8t2
  W     SIGNATURES) ~
  ~                                                                                                                                                                            Seal
   y     NAMES)&        1~                                                                            2.
          TITLES)
         (Typed)
          NAME &                                                                                      STATE OF INCORPORATION                    LIABILITY LIMIT (S)
   ~     ADDRESS

  i SIGNATURES) ~'
  j                                                                                                   Z•                                                                    Corporate
  z                                                                                                                                                                           Sea{
   y     NAMES)8        1.                                                                            2,
          TITLES)
         (TYPed)


                                                            ~        ATE PER THOUSAND(S)                                TOTAL (5)
                                       BOND
                                       PREMIUM

                                                                                  INSTRUCTIONS
1. This Form is authorized for use in cannecGon with Government contracts. Any deviation from this form will require the written approval of the Administrator of General Services

2. Ins=rt the full legal name and business address of the Principal in the space designated "Prinapal" ort the face of the form. An authorized person shall sign the bond. Any person
signing in a representative capaary (e.g., an attorney-in-fact) must famish evidence of authority if that representative is not a member of the firm, partnership, orjoint venture, or an
officer of the corporation involved.

3. (a) Corporations executing the band as sureties must appear on the Department of the Treasury's List of approved suretles and must acx within the limitations listed therein. The
value put into the LIABILITY LIMIT block is the penal sum (i.e_, the face value) of bonds, unless a co
                                                                                                     -surety arrangement is proposed.

  (b) When multiple corporate sureties are involved, their names and addresses shall appear in the spaces(Suety A, Surety B, etc.) headed "CORPORATE SURETY(IES)." In the
space designated "SURETYpES)"on the face of the form, insert only the letter identifier cortesponding to each of the sureties. Moreover, when co-surety arrangements exist, the
parties may allocate their respective limitations of liability under the bonds, provided that the sum total of their liability equals 100% of the bond penal sum.

  (c)When individual sureties are involved, a completed Affidavit of Individual Surety (Standard Form 28)for each individual surety shall accompany the bond. The government may
require the surety to Tumish additional subslanGating information canceming its financial ppability.

4. Corporations executing the bond shall affix their corporate seals. Individuals shall execute the bond opposite the worcls "Corporate SeaP', and shall affix an adhesive seal iF executed
in Maine, New Hampshire, or any other jurisdiction requiring adhesive seals.

5. Type the name and title of each person signing this bond in the space provided



                                                                                                                           STANDARD FORM 25(REV. 8/2016) BACK
               Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 52 of 75 Page ID #:250
                                                                 DATE BOND EXECUTED (Must be same or later than date of
              PAYMENT BOND                                       ronna~r~                                                       OMB Control Number: 9000-0045
           (See instructions on reverse)                         05/10!2019                                                     Expiration Date: 7/31/2019
 Paperwork Reduction Act Statement -This information collection meets the requirements of 44 USC § 3507, as amended by section 2of The Papervvork Reduction Ad of
 1995. You do not need to answer these questions unless we display a valid Office of Management and Budget(OMB)control number. The OMB canVoi number for this colfedion is
 9000-0045. We estimate that it will take 60 minutes to read the instructions, gather the facts, and answer the questions. Send onty comments relating fo our time estimate, including
 suggestions for reducing this burden, or any other aspects of this collection of information to: General Services Administration, Regulatory Secxetariat Division {M1V1CB), 18D0 F
 SUaet, NW, Washington, DC 2Q405.
 PRINCIPAL (Legal name and business address)                                                                       TYPE OF ORGANI7I~TION ('7(" one)
 TUSTIN POLICE DEPARTMENT and                                                                                          INDIVIDUAL           PARTNERSHIP                 JOINT VENTURE
 ORANGE COUNTY SUPERIOR COURT
 CENTRAL JUSTICE CENTER                                                                                               CORPORATION       ion-ieR {specrry~ MUNICIPAL
 700 Civic Center Dr. West
                                                                                                                   STATE OF INCORPORATION
 Santa Ana, CA 92701
                                                                                                                   CALIFORNIA
 SURETY(IES)(Name(s)and business address(es))                                                                                PENAL SUM OF BOND
 SCOTT CHARLES SEEHAUSEN                                                                                           MILLIONS)      THOUSANDS) HUNDREDS)                   CENTS
 26895 ALI50 CREEK RD.
                                                                                                                                  0                10                   10
 SUITE B109
                                                                                                                   CONTRACT DATE            CONTRACT NUMBER
 ALISO VIEJO, CA 92656
                                                                                                                                            18-1305
                                                                                                                                            19CM02751
                                                                                                                   04/26/2 19


 OBLIGATION:
We, the Principal and Surety(ies}, are firmly bound to the United States of America (hereinafter called the Government) in the above penal
sum. For payment of the penal sum, we bind ourselves, our heirs, executors, administrators, and successors, jointly and severally. However,
where the Sureties are corporations acting as co   -sureties, we,the Sureties, bind ourselves in such sum "jointly and severally" as well as
"severally" only for the purpose of allowing a joint action or actions against any or all of us. For all other purposes, each Surety binds itself,
jointly and severally with the Principal, for the payment of the sum shown opposite the name of the Surety. If no limit is indicated, the limit of
liability is the full amount of the penal sum.
 CONDITIONS:

The above obligation is void if the Principal promptly makes payment to all persons having a direct relationship with the Principal or a
subcontractor of the Principal for furnishing labor, material or both in the prosecution of the work provided for in the contract identified above,
and any authorized modifications of the contract that subsequently are made. Notice of those modifications to the Surety(ies) are waived.

 WITNESS:
The Principal and Surety(ies) executed this payment bond and affixed their seals on the above date.




                      ~~„_                     ..
                                                           2.                                                 3.                                     i~~ ~~~                 ~~
SIGNATURES)                  -                 —           _ —
                       ~         _            ';~ '=fSeal)                                                                                    ~~               w
                                                                                                     (Seal)

TITLES}                          ~a •~•         ~ t


                                                                        INDIVIDUAL SURETY IES
51GNATURE(S)          ~~                                                                        2•                                                                  ~
                                                                                       (Seal)                                                                                     (Seal)
 NAMES)               1.                                                                        Z
(Typed)

                                                                       CORPORATE SURETY IES
        NAME &                                                                                  STATE OF INCORPORATION            LIABILITY LIMIT
Q      ADDRESS                                                                                                                    §
}
~yj SIGNATURE(S)      '~                                                                        z•                                                                 Corporate
~                                                                                                                                                                    Seal
~     NAME(S)8       ~.
y      TITLES)                                                                                  2
                                                                                                '
      (TYPedI
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                             STANDARD FORM 25A (REV. SIZO'I Gj
Previous edition is NOT usable
                                                                                                                                  Prescribed by GSA-FAR (48 CFR)53.2228(c)
             Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 53 of 75 Page ID #:251
                                                         CORPORATE SURETY(IES)(Continuea~
       NAME &                                                                         STATE OF INCORPORATION          LIABILITY LIMIT
m     ADDRESS                                                                                                         S
~ SIGNATURE(S)'~                                                                       2-                                                      Corporate
                                                                                                                                                 Sea{
N     NAMES)&       ~•                                                                 2-
       TITLE(S)
      (TYAed)
       NAME &                                                                         STATE OF INCORPORATION          LIABILITY LIMIT
U     ADDRESS                                                                                                         g

W
~
     SIGNATURES)    ~~                                                                 z~                                                      Corporate
                                                                                                                                                 Seal
~     NAME(S)&      1.                                                                 Z.
~      TITLE(S)
      (Typed)
       NAME ~                                                                         STATE OF INCORPORATION          LIABIIIN LIMIT
O     ADDRESS                                                                                                         g

W
~
     SfGNATURE(S)'                                                                     2~                                                      Corporate
                                                                                                                                                 Seai
~     NAME(S) &     1,                                                                 z.
~      TITLE(S)
      (TYPed)
       NAME &                                                                         STATE OF INCORPORATION          LIABILITY LIMIT
W     ADDRESS                                                                                                         5

     SIGNATURES)'~                                                                     2.                                                      Corporate
~                                                                                                                                                Seal
                    1.                                                                 2.
~     NT~T'LE58)~
      (Typed)
       NAME 8                                                                          STATE OF INCORPORATION          LIABILITY LIMIT
~     ADDRESS                                                                                                          s~

~ SIGNATURES) '~
j                                                                                      2-                                                      Corporate
                                                                                                                                                 Seal
N     NAMES)&       1.                                                                 2.
       TITLES)
      (Typed)
       NAME 8                                                                          STATE OF INCORPORATION         LIABILITY LIMIT
(~    ADDRESS                                                                                                         S
r                                                                                                                                              COf
                                                                                                                                                   Porate
                                                                                       2'
W    SIGNATURES) ~~
                                                                                                                                                  Seal
~     NAME(S)~      1.                                                                 2.
N      TITLES)
      (rYP~)
                                                                       INSTRUCTIONS

1. This forth, for the protection of persons supplying labor and material, is used when a payment bond is required under 40 USC Chapfer 31, Subchapter III,
Bonds. Any deviation from this form will require the written approval of the Administrator of General Services.

2. Insert the full legal name and business address of the Principal in the space designated "Principal" on the face of the form. An authorized person shall sign the
bond. Any person signing in a representative capacity (e.g., an attorney-in-fact) must fumisF~ evidence of authority if that representative is not a member of the
firm, partnership, or joint venture, or an officer of the corporation involved.

3. (a} Corporations executing the bond as sureties must appear on the Department of the Treasury's list of approved sureties and must act within the limitations
listed therein. The value put into the LIABILITY LIMIT block is the penal sum (i.e., the face value) of the bond, unless a co-surety arrangement is proposed.

  {b)When multiple corporate sureties are involved, their names and addresses shall appear in the spaces (Surety A, Surety B, etc.) headed "CORPORATE
SURETY(IES)." In the space designated "SURETY(IES)" on the face of the form,insert only the letter identfier corresponding to each of the sureties. Moreover,
when co-surely arrangements exist, the parties may allopte their respective limitations of liability under the bonds, provided that the sum total of their liability
equals 100% of the bond penal sum.

  (c) When individual sureties are involved, a completed Affidavit of Individual Surety (Standard Forth 28)for each individual sunety shall accompany the bond.
The Government may require the surety to furnish additional substantiating information concerning its finanaal capability.

4. Corporations executing the bond shall affix their corporate seals. Individuals shall execute the bond opposite the words "Corporate Seal", and shat) affix an
adhesive seal if executed in Maine, New Hampshire, or any otherjurisdiction requiring adhesive seals.

5. Type the name and title of each person signing this bond in the space provided.



                                                                                                         STANDARD FORM 25A (REV. 8!2016) BACK
               Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 54 of 75 Page ID #:252

     _ PAYMENT BOND FOR OTHER THAM                                             DATE BOND EXECUTED (Mustnofbelaterfhanbid
                                                                                                                                        OMB Control Number: 9000-0045
         CONSTRUCTION CONTRACTS                                                openingdafeJ
                                                                                                                                        ~pi~tion Date: 7/31/2019
                   (See instructions on reverse)                                05/10/2019
 Paperwork Reduction Act SfatemeM -This information collection meets the requirements of 44 USC§ 3507,as amended by section 2 of the Papervvork Reduction Act of 1995. You do
 not need to answer these questions unless we display a valid Office of Management and Budget(OMB)control number. The OMB control number for this collection is 9000-0045. We
 estimate that it will take 25 minutes to read the instructions, gather the facts, and ansvrer the questions. Send only comments relating to our time estimate, inducting suggeslions for
 reduang this burden, or any other aspects of this collection of information to: General Services Administration, Regulatory Secretariat Division(M1ViCB), 1800 F Street, NW,

'RINCIPAL(Legal name and business address)                                                                  PE OF ORGANIZATION ('?C'one)
  TUSTN POLICE DEPARTMENT and                                                                               X INDIVIDUAL
                                                                                                            Q                                   ~ PARTNERSHIP
  ORANGE COUNTY SUPERIOR COURT
                                                                                                                 JOINT VENTURE                  ~ CORPORATION
  CENTRAL JUSTICE CENTER
  700 Civic Center Dr. West, Santa Ana, CA 92656

 SURETY(IES)(IVame(s)and business address(es))(Include Z!P code)                                                                 PENAL SUM OF BOND
                                                                                                          NILLION(S)         THOUSANDS)            HUNDREDjS~           CENTS
  SCOTT CHARLES SEEHAUSEN
  26895 ALISO CREEK RD.                                                                                          1                    0                    0                   0
  SUITE 8109                                                                                             CONTRACT DATE                    CONTRACT NUMBER
  ALISO VIEJO, CA 92656

                                                                                                         04/26/2019                       19-1305 / 19CM02751


 We, the Principal and Surety(ies), are firmly bound to the United States of America (hereinafter called the Government) in the above penal sum.
 For payment of the penal sum, we bind ourselves, our heirs, executors, administrators, and successors, jointly and severally. However, where
 the Sureties are corporations acting as co-sureties, we, the Sureties, bind ourselves in such sum 'jointly and severally" as well as "severally"
 only for the purpose of allowing a joint action or actions against any or all of us. For all other purposes, each Surety binds itself, jointly and
 severally with the Principal, for the payment of the sum shown opposite the name of the Surety. If no limit of liability is indicated, the limit or
 liability is the full amount of the penal sum.

 CONDITIONS:
 The Principal has entered into the contract identified above.


 THEREFORE:

   (a)The above obligation is void if the Principal promptly makes payment to all persons (claimants) having a contract relationship with the
 Principal or a subcontractor of the Principal for famishing labor, matenal or both in the prosecution of the work provided for in the contract
 identined above and any duly authorized modifications thereof. Notice of those modifications to the Surety(ies) are waived.

   (b) The above obligation shall remain in full force if the Principal does not promptly make payments to ail persons(claimants) having a
 contract reiationst,ip with the principal or a subcontractor of the Principal for fumishmg labor, material or both in the prosecution of the contract
 identified above. In these cases, persons not paid in full before the expiration of ninety (90) days after the date of which the last labor was
 performed or material famishing, have a direct right of action against the principal and Surety(ies) on this bond far the sum or sums justly due.
 The claimant, however, may not bring a suit or any action -

    (1) Unless claimant, other than one having a direct contract with the Principal, had given written notice to the Principal within ninety (90)
 days after the claimant did or performed the last of the work or labor, or fiurnished or supplied the last of the materials for which the claim is
 made. The notice is to state with substantial accuracy the amount claimed and the name of the party to whom the materials were furnished or
 supplied, or for whom the work or labor was done or performed. Such notice shall be served by mailing the same registered or certified mail,
 postage prepaid, in an envelope addressed to the Principal at any place where an office is regularly maintained for the transaction of business,
 or served in any manner in which legal process is served in the state in which the contract is being performed, save that such service need not
 be made by a public officer.

    (2) After the expiration one (1) year following the date on which claimant did or pertormed the last of the work or labor, or famished or
 supplied the last of the materials for which the suit is brought.

    (3) Other than in the United States District court for the district in which the contract, or any part thereof, was performed and executed, and
 not elsewhere.


 WITNESS
 The principal and Surety(ies) executed this bid bond and affixed their seals on the above date.

 AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                         STANDARD FORM 1416 Rev. iase~
 Previous edition not usable                                                                                                                 Prescribed by GSA-FAR (48 CFR)53.228(mj
             Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 55 of 75 Page ID #:253


                              _ ,             -_.                  z.
 SIGNATURES)                                  ~         "~ .,
                         c`                          ~ ~~'(5ea1)                                   (Seaq
     NAMES)&
      TITLES)             ,harles Seehausen,($PC~
                    Scott~C



                    1.                                                                     2.
 SIGNATURES}                                                                                                                                                   (Seal)
                                                                                  (Sea!)
   NAMES)&      1•                                                                         2.
 TITLES)(Typed)
                                                                        CORPORATE SURETY(fES)
        NAME &                                                                       STATE OF INCORPORATION              LIABILITY LIMIT
Q      ADDRESS                                                                                                           S
                                                                                           2-                                                          Corporate
j
~ SIGNATURES) ~
~                                                                                                                                                        Seal
~ NAME(S)& ~_                                                                              2.
~   TITLE(S)
    (Typed)
    NAME &                                                                                 STATE OF INCORPORATION        LIABILITY LIMIT
L~ ADDRESS                                                                                                               S
                                                                                           2•                                                          Corporate
~ SIGNATURES) '
j             ~
a                                                                                                                                                         Seal
~ NAME(S)3 ~.                                                                              2.
~   TITLE(S)
        ed




                                                                            INSTRUCTIONS

    1. This farm is authorized for use when payment bonds are required under FAR (48 CFR)28.103-3, i.e., payment bonds for other than construction
    contracts. Any deviation from this form will require the written approval of the Administrator of General Services.

    2. Insert the full legal name and business address of the Principal in the space designated "Principal" on the face of the form. An authorized person shall
    sign the bond. Any person signing in a representative capacity (e.g., an attorney-in-fact) must famish evidence of authority if that representative .s not a
    member of the firm, partnership, Or joint venture. or an officer of the corporation involved.
    3.(a) Corporations executing the bond as sureties must appear on the Department of the Treasury's list of approved sureties and must act within the
    limitation listed therein. Where more than one corporate surety is involved, their names and addresses shall appear in the spaces (Surety A, Surety 8, etc.)
    headed "CORPORATE SURETY(IES)." In the space designated "SURETY{IES)" on the face of the form, insert only the letter identifigtion of the sureties.

     (b) Where individual Sureties are involved, a completed Affidavit of individual Surety (Standard Form 28)for each individual surety, shall accompany the
    bond. The Government may require the surety to famish additional substantiating information conc~ming its financial capability.

    4. Corporetions executing the bond shall affix their corporate seals. Individuals shall execute the bond opposite the word "Corporate Seal"; and shall affix
    an adhesive seal if executed in Maine, New Hampshire, or any otherjurisdiction requiring adfiesive seals.

    5.Type the name and title of each person signing this bond in the space provided.




                                                                                                                    STANDARD FORM 1416 Rev. ~ase~ BAGK
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 56 of 75 Page ID #:254




   NOTICE OF NEGOTIBALE INSTRUMENTS
                            TENDERED
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 57 of 75 Page ID #:255

                                                                                   FILED
                                                                           SUPERIOR COURT OF CALIFORNW
                                                                                COUNTt'OF ORANGE
 Scott C. Seehausen, Real Party in Interest                                   CENTRAL JUSTICE CENTER
 26895 Aliso Creek Rd.
 Ste. B109                                                                         JUL D 8 2019
 Aliso Viejo, CA 92656                                                    DAVID H. YAMASAKI,Clerk of the CouR



               IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                   COUNTY OF ORANGE,CENTRAL JUSTICE CENTER


 PEOPLE OF THE STATE OF CALIFORNIA, ';                              CASE NO.19CMOZ751
                Plaintiff,

         -v-                                              hTOTICE OF NEGOTIABLE INSTRUMENTS
                                                           TENDERED-
                                                          NEGOTIABLE INSTRUMENTS TENDERED
 SCOTT CHARLES SEEHAUSEN
               Respondent.

        NOTICE OF NEGOTIABLE INSTRUMENTS TENDERED —NEGOTIABLE
                         INSTRUMENT TENDERED


        COMES NOW,Scott Charles Seehausen, Real Party in Interest, Executor of the SCOTT
CHARLES SEEHAUSEN Estate, private and absolute, makes a limited special appearance, not
general, for the express purpose of ensuring that the above captioned case/account is settled and
closed pursuant to any purported debt obligations which may or may not exist in accord with an
"action in assumpsit," where the presumption is taken that the entities involved in this action are
acting in the capacity of commercial debt collections thereby waiving all sovereign immunities
when engaging in commercial activities for enrichment as held in numerous case precedents by
the United State Supreme Court and the Holy Bible which is the most venerable book in antiquity.
The presumption shall be taken that since this the entities directly and indirectly involved have
chosen to waive their immunities while engaging in commercial activities for enrichment,
therefore by silence, the presumption shall be taken that a "waiver of immunity" is given under
the "doctrine of tacit acquiescence."
        DEMAND is made that the ORANGE COiJNTY DISTRICT ATTORNEY'S OFFICE
issue an indemnity bond to ensure and guarantee that the "Respondent" is fully indemnified from
all harm,injury and liability. In furtherance thereof, no "Real Parry in Interest" has filed a verified
complaint, therefore no damage exists, no appearance has been filed.


                                      Negotiable Instruments Tendered
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 58 of 75 Page ID #:256




       WHEREFORE, please fmd annexed hereto and made part hereof by this reference, a
 Payment Bond and Indemnity; Bond No.: OOOITPDOCSP; Serial No.: J 00818230 D Federal
 Reserve Bank of Kansas City Missouri ; (Registration # RE1070880131US) with attached
 Bond Order; Bond Order #: 4563200987B0, accompanied by a Remittance Advice; Document
 Control No.: RA-19CM02751-0001,an Affidavit in Support ofPayment Bond and Indemnity,
 Document Control No.: AS-19CM02751-0001, with a Memorandum of Understanding, Tracer
 No.: MOU-19CM02751-0001.
       Please ensure that the aforementioned is properly credited to the appropriate account
(Autotris) for complete exoneration and discharge of any and all debts both public and private,
concerning above captioned "private estate" occur. Please ensure that the United States of
America/IJnited States, inclusive of all of its entities, actors, contractors, sub-contractors, cease
and desist from continuing trespass on `'SCOTT CHARLES SEEHAUSEN Estate" Private and
Absolute, and please guarantee that all "Trust Res"(Corpus) is completely unencumbered, and
exonerated, whereas equity imputes an intent to fulfill an obligation and looks at intent or substance
rather than form,the same constitutes intent to remove any and all attachments and restore the God
given right to free ingress and egress.
Date: 04/03/2019

                                                              ~r
                                                              ~..

                                                                    Scott Chas Seehausen,Private De jure Illinois
                                                                    Executor, Settlor, Third Parry Interest Intervenor,
                                                                    Restrictive Indorsement, Special and Private, All Rights
                                                                    and Defenses Reserved Without Prejudice, Without
                                                                    Recourse.

                                                              Certificate af.~u~~entisitt~
  PSSiId19  l 19: 19 "I :am a stranger in the exrih cin f10t IIIGIP }-U SI I' CUlil ~ltE lil~I11l D8S fCUlli I37 C.°' PhilippianF 3: ?If
                                                                                                                                          "fur our citizenship is in
h e:te en..." E;phesians a. 19" oti+• therefore a•uu 9re no I~nges• ~ir~~sgers :~n~t doreigners i~ut fellon•
                                                                                                                            citizens ~viil~ the saints antl members oP
   t6c household ofGo~3..." 4~cbrc~ss ]7: f3 •'"These all died sn i'xit6 not h.ii•iu~ receiicd flee promise bvt
                                                                                                                                   hai~io~ seen them afar off;tierc
                      assumd of them emhraecd than and coni'ctisct9 that tt~cc »'rre strangers and pilgrims on the earth."
     3ude G "Ancl the antiels drh4ch kept not their first estate but left their ur~t~ hahitatiun he bath resen-eV
                                                                                                                                      in everlasting chains under
                                                  darkness unto the judgment of the greaF clae'."




                                                                           2
                                                            Negotiable Instruments Tendered
     Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 59 of 75 Page ID #:257
                                                               State of California
                                                                  Secretary of State

            This Certificate is not valid for use anywhere within the United States of America, its territories or possessions.



                                                                    APOSTILLE
                                                     (Convention de La Haye du 5 octobre 1961)

   1. Country:                      United States of America
        Pays I Pais:

        This public document
        Le present acte public / EI presente documento publico

   2. has been signed by
       a eta signs par
       ha s~ o firmado por
                                                       Helen Soto

   3. act gin the capacity of
       agis ant en qualite de                          Deputy
       quieil actua en calidad de

  4. bears the seal /stamp of
     est revetu du sceau ~ timbre de                   County of Los Angeles, State of California
       y esta revestido del sello /timbre de


                                                                               Certified
                                                                                                                                                                                    p~~
                                                                            Attests / Certificado


                                                                                              6.the                                                                          I /~   `~.
  5. at
       a / en
                                   Los Angeles, California                                     le / el dta    22nd day of May 2019                                           Qi ~
                                                                                                                                                                             ,,¢ ~'°~

  ~' by                           Secretary of State, State of California                                                                                                      ~ Cif
       par/por

  8. N~
     sous n~                      58979
       bajo el numero


  9. Seal /stamp:                                                                      10. Signature:
      Sceau /timbre:                                                                         Signature:
      Sello !timbre:                                                                         Firma:


Thi Apostille only certifies the authenticity of the signature and the capacity of the person who has signed the public
                                                                                                                        document, and, where appropriate, the
ids tity of the seal or stamp which the public document bears.
Thi Apostille does not certify the content of the document for which it was issued.
To verity the issuance of this Apostille, see: www.sos.ca.aov/business/notary/anoslille-search/.
This certlflcate does not constitute an Apostille under the Hague Convention of 5 October 1961, when It is presented
                                                                                                                               in a country which is not a party
to the Convention. In such cases,the certificate should be presented to the consular section of the mission representing
                                                                                                                                     that country.

Cette Apostille attests uniquement la veracite de la signature, la qualite en laquelle le signataire de I'acte a agi et, le qs ech~ant,
                                                                                                                                        I'identlt8 du sceau ou fimbre dont
cet acts public est rev@tu.
Cette Apostilte ne certifie pas le contenu de I'acte pour lequel ells a ~t~ ~mise.
Cette Apostille peut titre verifies a I'adresse suivante: w~vw.sos.q.aov/business/notary/aoostille-search/.
Ce certificat ne constitue pas une Apostille en veRu de la Convention de La Hayti du 5 Octobre 1961, lorsque
                                                                                                                            pr~serrt~ dans un pays qui nest pas
partle ~ cette Convention. Dans ce cas, le certlficat dok @tre pr~sent~ ~ la section consulalre de la mission qui repr~se~rte
                                                                                                                                         ce pays.

Esta Apos811a certifica unicamente la autenticidad de la firma, la calidad en que el signatario del documento hays actuado y, en su pso,
                                                                                                                                          la identidad del sello 0
timbre del que el documento publico este revestido.
Esta Apostilla no certifica el contenido del documento pars el cual se expidi6.
Esta Apostilla se puede verificar en la direcci6n siguiente: www.sos.ca_aov/businesslnotarv/a~ostille-search/.
Este certlflcado no constituye una Apostilla en virtud del Convenio de La Haya de 5 de octubre de 1961 cuando se presents
                                                                                                                                     en un pals que no es parts
del Convenio. En estos casos, el certificado debe stir presentado a la seccihn consular de la misl6n que represents
                                                                                                                              a ese psis,


SeGState Form NP-~30 LA (rev. 07/2017)
       Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 60 of 75 Page ID #:258




        ■




                DEAN C. LOGAN
       3egistrar-Recorder/County Clerk



      fE OF CALIFORNIA     )
      i NTY OF LOS ANGELES )

    .AN C. LOGAN,County Clerk of the County of Los Angeles,State of California, in and for said County DO HEREBY CERTt
     ~T LISA V. DUQUE at time of signing a duly commissioned, qualified and acting NOTARY PUBLIC, in the State of
     fornia, County of Los Angeles,empowered to act as such Notary in any part of this State and authorized to take the
     nowledgement or proof of powers of attorney, mortgages, deeds,grant transfers, and other instruments of writing
    cuted by any person, and to take depositions and affidavits and administer oaths and affirmations in all matters incider~~
    ire duties of the officer or to be used before any court,judge, officer, or board.

   .~~THER CERTIFY that the seal affixed or impressed on the attached document is the official seal of said Notary Public any
   s pears that the name subscribed thereon is the genuine signature of the person aforesaid, his (or her) signature being
   ~ ~rd in this office.
                                                                                                                         ~.,,~
                                                                                                                          ,~
                                                                                                                           ~~
                                                                                                                          .;

                                                                                                                                    „~,.
                                                                                                                                      y
                                                                                                                               t




 ~~_~~ ~-~~~ if the certification bears the                               IN WITNESS WHEREOF, I execute this certificate a€
 ~s~~:r_=r~ deal of the Registrar-                                        have hereunto set my hand and affixed the seal of
 ~~--~~- ~~~~unty Clerk.)                                                 said County this
                                                                             22nd       day of       May        ~      2019


                                                                          DEAN C. LOGAN
                                                                          Registrar-Recorder/C      ty C rk



                                                                          By: .
                                                                                   HELEN SOTO, Deputy County Clerk




~~:=~33-3/3/2004




 .:~ ., ~ , a                            P.O. Box 1208, Norwalk, CA 4065 1-1 208                           ~,. `' "~    _'~,~,~,`
                                  Case 8:19-cr-00140-JLS Document 2-1 Filed
                                                                          ~4 08/02/19 Page 61 of 75 Page ID #:259                                                                                                                +                          4             n'                      6~~




               y.                                 'A~   l     l                            -. . Y YL    L
                                                                                                                                                                                                                                        -               ~                                                       4'~       i
                                            4     •'/ `~`                                  f
F    -               ~                  ii ~~;                    y :~         -~ ~    L
                                                                                            y                                                           J       L.--                                          ~ I"          -                     s             F                                   ~                                      ~~~.
                               , ~~                                                                                                                                                                                                                                                        {.
                               '                                                                            ~~            ~ 5

                                                                                                                                                                                                                                                                                         ~ -                   -'~        F

          p~                   -~ ~                 Registration No.:RE107088013US                                                                                                                            A PRIVATE SECURITY                                                                          ~ `'   .
                        ~~-' :~~                    Bond No.:0001TPDOCSP
                        .F     ;k ~ ~
                                                                                                                                                                              .
                                                                                                                                                                                                              TRACER FLAG,not a                                                                           ~ ~~'
                                                   Document Control No.:19CM02751-0001                                                                                                                        point oflaw.                                                                                  ~~ '
                                                                                                                                                                                                                                                                                                            r,
                          ,v! - j                                                                                               CER'RFIGTED REGISTERED PRIVATS SECUR[tY
                                                                                                                                                                                                                                                                                                          '~    ~l            ~~~.~~,~'.
                        '~' ~ ~                                                                             Payment Bond & Indemnity                                                                                                                                                                     i'                           ~;
                                                  Pay to: TUSTIN POLICE DEPARTMENT and ORANGE COUNTY
                                                                                                     SUPERIOR COURT, CENTRAL
                                                                                                                                                                                                                                                                                                         ~.                          =~~
                                                  JUSTICE CENTER                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                      -~;
                                                  Account #(s): 19-1305 / 19CM02751
                          ` `.3                   Value at Par:1,.,,000,000.00 USD $and $1.00 USD
                               ~,;                                             For Special Deposit Only
                                                  Serial No.: J00818230D, Fed Reserve Bank of Missouri.
                          ``~                     Amount:1,000,000.00 USD $and 1.00 USD $Serial No. J00818230D,Fed
                                                                                                                   Reserve Bank of Missouri.                                                                                                                                                                    ~;. ,~               "~~{:
                           J`
                           'r                                            For Special Deposit Only
                                                  Bond Order No.:45632Q0987B0.
                               y :: i                                                 Sx Annc~ccd Boyd Oder                                                                                                                                                                                                           t;
                               ~'                Currency Symbol: Unicode Decimal No.36. Unicode Hea No.24.
                                                 C.U.S.I.P. No.:325549418
                             -                  Type of Bond Issue: Payment Bond.                                                                                                                                                                                                                                                     ~:
                           ~,;; ,               Special Drawing Rights(SDR): Private Master Discharging and Indemni                                                                                                                                                                                                                  `',
                                                                                                                         ty Bond, Bond No.: BO-
                                                PMDIB-SCS-SOC-001
                         T ~j, ;                Clearing Corp.: Depository Trust and Clearing Corp.,55 East Water Street,
                                                                                                                          New York,N.Y. 10041                                                                                                                                                                  ''
                                                Securities Intermediary: U.S. Department of the Treasury,1500 Pennsylvania
                                                                                                                             Ave., N.W.20220                                                                                                                                                            ~ f`
                          ^~ '                  Washington, District of Columbia.
                                                Trust Source Code: Private Cestui Que Trust [Puerto Rican Trust Fund 62].
                    `                           Remitter: Scott Charles Seehausen, Secured Party Creditor/Executor.                                                                                                                                                                                     ~ - ~~                         a
                        ~. , ';                 General ExecutorBeneficiary/Settlor:                                                                                                                                                                                                                    ~ .
                                                Name: Scott Charles Seehausen,Executor General(Special Drawing
                                                                                                                     Rights).                                                                                                                                                                           , ~' ,"
                        ~~~~~ ;                 Address: 26895 Aliso Creek Rd. Mail St            's Viejo,           X301                                                                                                                                                                                ~~
                          w; '                  Issue Date: 04/26/2019.
      ;~~ `                                            By: General Executor/Settlo                     ,~                            ~_
                          ,~                                            Print Name: Scott Seehausen,Private Dejars Executor, Restrictive
                                                                                                                                                                                                                                                                                                                                .t
                                                                                    Indorsement, Special and Private, All Rights and Defenses
     `I ~             w `_~,= i                                                                                                                                                                                                                                                                                               ':~ ~'
                                                                                    Reserved Without Prejudice, Without Recourse.                                                                                                                                                                                             -
                        °~
                         ~~ ~ `                 State of California     )                                                                                                                                                                                                                                 ~;
                    ~~Y ~' !,                                           )Affirmed
                       ~;                       County ofLos Angeles )                                                                                                                                                                                                                                    _;;
    .'
     ,                   ',t
                         .., ~                                                              JURAT
                                                                                                                                                                                                                                                                                                                                     , n
,~~- <* ~                                    Ong~'mil before me,IJ~.~ V• ~i,~4~ G'; Notary Public personally appeared
                                                                                                                                        Scott Charles
     r ~ ~-                                  Seehausen, who proved to me on the basis o satisfactory evidence to be the
                                                                                                                                person whose name is                                                                                                                                                                           `'
                                             subscribed to the within instnunent and acknowledged to me that he executed the same in
                                                                                                                                        his authorized                                                                                                                                                                        ~r
            ~-~ ~~ ~                         capacity.FieS~ and that by his signature on the instrument the person, or entity
                                                                                                                              upon behalf of which the                                                                                                                                                           '~
     ~F      `; `~.~                         person acted, executed the instrument.
          '
          ., .,;~                            I certify under PENALTY OF PERJURY under the laws of the State of California that                                                                                                                                                                             d~
                           Y
                                                                                                                                         the foregoing                                                                                                                                                   ~f"~
             - ~'3 ~                         paragraph'            correct.                                                                                                                                                                                                                                           1

    ^~i                                                                                                                                                                                                                                                                                                 ~~ ~                     :r .
                    r ~— t:
                      ~~F.
                                                                                                                                                                                                                                     usay.~~cuE                                                         ~~, ~ z ,~
                           =<I                                                                                                                                                                       ,~'_ ~`;                NotaryPubl~c is?i~ornia                      T                             j.~~ ~
                        '~~, i               —                                        Pubiic                                                                                                   z          `'=~`                L~~s Aug F Counb/                          ~                             ~'                     ,
                      .~.t_'
                      ,
                                                                                                                                                                                                     ``1                   My Corm _xpir_sA;,r i~,20'                                                                     y 'Y

                                                                                                                                                                                                                                                                                                        ~~ ~ ~
                                                                                                                                                                                                                                                                                                        ;~- '~~?
                                        s   "
                                            ~a.        .~ .c` may.
                                                   ~ i5-~~                                             r-    ~                                              -.
                                                                                                                                    T        '~                                         'i ~~
                                                                                                                                                                                         '~'                  ~T r           ~'$"'~                   u' ~                 ~                                                               e
                                                                r~
                                                                 } ~~{-rf3                      ~`
                                                                                                 ~~(r                i~~a~,~i~_ '        ~t ~ y. ~~Z. is . -                  t         =r r    ♦    ~l~i t       nr'+~ ,,~                      ~"~n~y~{~
                                                                                                                                                                                                                                                         C.v_ ,~~~'
                                                                                                                                                                                                                                                                                                        ~ ,, ~F
                             ~ '            ,           Af~~ r~~ f ~.~                                                                                                                                                                {     ~+                            /yY.*s. .'''   ~.= .~~ { ,,,ti:,.~`~~f ~. a -y
                                                                                ~                      ~py`               ~[            135 ` J"'£.`R'~f~}                t             _   ~[~ ri   5~ i          _.- ~     4        ~'S E'F/' ~.3 ■l
                                                                                                                                                                                                                                                                                                                                      ~-,.
                                                                                                                                                                                                              (      ±
                                                                                                                                                                                                                                                                    r~,+.Il b       ~, %~X      l
                                                                                                                                                                                                                                                    H           t                     '                 ~„ H          ~'t If
                                                                                                                                                                                                                                                                                                                          p Y
                                                                                 `_^                                   '`~_>>.`'                                                                                                                                                                                                .:
                               4 ,~,.x_.:~                  `~"          .S'                    ~"~`-sue.
                                                                                                                 r
                                                                                                                                                     .~~,-,;.          _..~       _'~                ~        ~~.. '-                  ~^                             -             ,-ar                              ...-i~
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 62 of 75 Page ID #:260




                                                                                       ~      '~ ~                     a
                                                                                           TNIS NOTE.19 LEGAl7ENDER        ~—
                                                                                       FOR ALL DE8T5. PUBLIC pND PNIVATE   l►'Q
                                                                                                                                          l...k 4~~>C,
                                                                                                                                                     ,.~ ~ u.e &...   O
                                                                                                                                     ~'           h+~31iINCTODIrll.G.
                                                                                   •
                                                                                             1~~~~ FjM
                                                                                            w1
                                                                                           t~~;  ~,
                                                                                                     ~~r                                         ~ ,~T, '
                                                                                                                                                    Z'    ~
                                                                                                                                                                ~1-~-~ 10
                                                                                                                                                         ~ ~     r
                                                                                           ~.~~/
                                                                                           1                                      `~wv              ~                 Eke
                                                                                                                                  „C 4
                                                                                            ~:N~~                                               1
                                                                                                                                                 ~~ ' ~~1~            v
                                                                                                                                                                            M V tit
                                                                                 1 •
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 63 of 75 Page ID #:261



    Estate No. I I2-1957-7002575 Illinois.
    CUSIP No.325549418.
    Case/Account No(s). [CASE/ACCOUNT No. 19CM02751 TPD #19-1305
                                                                               CITATION
    #TUE0028111 DA#19CO2359]
    Trustee Holding Liability: Todd Allan Spitzer, SBA Attorney #143166 and Mark
                                                                                   James
    Swensson,SBA #311791inclusive of all agents and principals appearing in this matter
   (22 CFR sections 611-613).


   RE:    SCOTT CHARLES SEEHAUSEN Estate,Private and Absolute
          Scott Charles Seehausen,Executor General
          c/o 26895 Aliso Creek Rd.
          Suite B109
          Aliso Viejo, California 92656

  (ADR)American Depository Receipt

   A Private Security, Registered Warranted Payment Bond and Indemnity


                                         BOND ORDER
                                               for
                          PAYMENT BOND AND INDEMNITY

               NOTICE TO THE AGENT IS NOTICE TO THE PRINCIPAL
               NOTICE TO THE PRINCIPAL IS NOTICE TO THE AGENT
                       Applicable to all Successors and Assigns


   CAVEAT: Should this "Bond Order" be detached from the "Private Payment Bond"
   which is identified below,the "Bond" is valid.

  Pay to: TITSTIN POLICE DEPARTMENT and ORANGE COITNTY SUPERIOR
          COURT,CENTRAL JUSTICE CENTER
         700 Civic Center Dr.,West
         Santa Ana,California 92701



  Value at Par: 1,000,000.00 USD $and 1.00 USD $
              For Special Deposit Only
  Serial No.: J 00818230 D,Federal Reserve Bank of Kansas City Missouri.
  Amount: 1000,000.00 USD $and 1.00 USD $Serial No.: B 20528255 A, Bank of New
  York. ForSpecialDepositOnly
  Bond Order No.:4563200987B0


                                               1
                                           Bond Order
                                                                                 nitials
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 64 of 75 Page ID #:262



                              Void Without Hond
   Currency Symbol: Unicode Decimal No.36. Unicode Hez No.24.
   General Estate C.U.S.I.P. No.:325549418
   Type ofBond Issue: Private Master Discharging and Indemnity Bond
   Clearing Corp.: Depository Trust and Clearing Corp.,55 East Water Street, New Yorty [10041] N.Y.
   Securities Intermediary: u.S. Department ofthe Treasury,1500 Pennsylvania Ave., N.W.[20220]
   Washington, District of Columbia.
   Trust Source Code:Private Cestui Que Trust(Puerto Rican Trust Fund 62].
   Remitter: EXO-ASSETS CONSULTING SERIES LLC, Secured Party Creditor,
   Nevada Business ID: NV20191037212,Entity #E0017032019-7,EIN #XX-XXXXXXX.
   Name: Scott Charles Seehausen,Executor General(Special Drawing Rights).
   Registration No.: RE 107 088 013 US
   Issue Date: Q4/26/2019


   CAVEAT AND DISCLAIlVIER: The annexed instrument is not issued under the
   authority of, or by the United States or the United States of America inclusive of any and
   all political subdivisions thereof. Any use of federal statutes, regulations or codes is for
   the express purpose of reference material only and is not intended to infringe upon or
  create a trespass on any copyrighted, trademarked or patented materials, and is not
  intended to mislead any parties into the belief that the same are securities under [United
  States Securities and Exchange Commissions] mandates as provided for by the
  [Securities Act of 1933]or the [Securities and Exchange Act of 1934].

  DEFINITIONS:

  1.)      THE TERM. "Remitter" may be used interchangeably with "Maker" or
  "Offeror," and "Issuer." And "Acceptor" may be used interchangeably with "payee" or
  "offeree."


  2.)     PURPOSE. The "Payment Bond," hereafter refereed "Bond," is for "Special
  Deposit Only," to be drawn against "Private Master Discharging and Indemnity
  Bond," Bond No.: RE 107 088 013 US. is for the express purpose of PAYMENT IN
  FULL for any and all public and private debts, duties and obligations, and to insure that
  the public trust or public entity is made whole and absolved from any and all liability,
  guaranteeing setoff, settlement and closure of the account created by the "Acceptor"
  while operating under the presumption that the "Maker" is the surety or guarantor for said
  account as set forth above..




                                                  Bond Order
                                                                                                  Initials
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 65 of 75 Page ID #:263



  3.)    ACCEPTANCE. The recipient ofthe "Bond," offered is(a)an agreement, either
  by express act or by implication which form certain conduct to the terms of an offer so
  that a binding contract is formed;(b) the requisites of a valid acceptance is an assent to
  the request of the "Maker" according t the tenor of the instrument;(c) there must be an
  assent made by the "Acceptor," or an assent by tacit acquiesce, the same sha11 constitute a
  valid assent;(d) an acceptance is complete only upon "delivery," when no return in the
  pre-addressed, pre-paid postage envelope has been or is made, or a valid protest has been
  made by "Acceptor" within T+72 hours, excluding the day of receipt.


  4.)    ACCEPTANCE BY SILENCE. Acceptance of an offer not by explicit words,
  but through lack of an offeree's response in circumstances in which the relationship
  between the offeror and the offeree justifies both the offeror's reasonable expectation of a
  reply, and the offeror's reasonable conclusion that the lack of a response signals
  acceptance. Ordinarily, silence does not give rise to acceptance of an offer, but this
  exception arises when the offeree has a duty or obligation to speak. Acceptance of
 "Bond" shall constitute an(ADR)"American Depositary Receipt" by and through the
 "United States Post Office" as per the Registered Mail delivery. Failure on the part of
 "Acceptor" to return the "Bond," the presumption shall be taken that "USE" of the
 "Bond" is occurring, has occurred, and is continuing by "Acceptor."


  5.)    EXPRESS ACCEPTANCE. Acceptance which does not dispute the sufficiency
  of, or validity ofthe instrument


  6.)    VARIETIES OF ACCEPTANCE. Express words of the "Acceptor" which
  constitute terms and conditions of what an acceptance is, or that:(a)is implied from acts,
  actions or omissions of acceptor; (b) the writing of the instrument itself; (c) the
  remittance advice;(d)the memorandum of understanding;(e) conditional acceptance;(fl
  unconditional acceptance; (g) qualified acceptance; (b) unqualified acceptance; (i}
  acceptance by tacit acquiescence;(j) acceptance for honor or supra protest;(k) the tenor
  of the instrument; (1) the notice given;(m) implied acceptance;(n) express acceptance;
 (o) presumption of validity, unless returned or otherwise protested within 10 days as


                                           Bond Order                               ~~
                                                                                     Initials
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 66 of 75 Page ID #:264



   accorded by an operation oflaw pursuant to "truth in lending."[12 CFR Part 226.1] and
   jRegulation Z].


  7.)     WAIVERS OF OBJECTION BY SILENCE.                     All objections to the mode of
  the offer falls under performance, inclusive ofthe "Bond" being retained, and any and all
  "USE" ofthe "Bond" as attached hereto. The "Acceptor" sha11 have been deemed to have
   waived the right to object when given the opportunity to object and state each objection,
  and to return the "Bond" and related documents in the pre-paid postage, preaddressed
  envelope enclosed herein. Acceptor shall be later precluded from protest, objection to the
  tender proffered or that could have been obviated by "Acceptor," sha11 be considered
  waived and estoppel shall attach pursuant to law of estoppel, silence by.


  8.)     EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION. The
  "Bond" attached hereto, shall be drawn against the "Private Master Discharging and
  Indemnity Bond," Bond No.: RE 107 088 013 US, issued out by "Maker," in order to
  setoff, settle and discharge any and all debts, duties, obligation and liabilities which may
  exist or hereafter arise, and wherever located. The exchange of consideration shall
  constitute a "debt for credit swap" on the account of the "Maker," the same shall be
  entered as a "book entry" of the "Acceptor" as provided for by the (UCP) Uniform
  Customs and Practices for Documentary Credits, 1993 Revision, (ICC)
  International Chamber of Commerce,Publication No.500.


  9.)     IT IS AGREED AND UNDERSTOOD. In no uncertain terms, the attached
  "Bond" is presented for "express acceptance," the value being in the nature of a
  "debenture bond" pursuant to the signature guarantee affixed hereon. The authority for
  "USE" of this type of instrument is granted under [31 CFR Part 285.6 Administrative
  Offset Under Reciprocal Agreements with StatesJ, and [OMB Circular No. A-129
  Policies for Federal Credit Programs and Non-Tag Receivables], and applicable
  sections ofthe "Miller Act," and,




                                           Bond Order
                                                                                         mt~als
     Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 67 of 75 Page ID #:265
4:

           (a)   By Acceptor's acceptance of attached "Bond," it's understood and that
                 "Acceptor" jointly and severally bind themselves, its/their principals,
                  cosigners, successors, assigns, transferees to any and all associated or
                  resulting liability by failure to perform which provides that "Acceptor" shall
                  provide verified, conclusive evidence as to the existence of the debt, duty,
                  obligation, resulting liability ofthe "Maker."


          (b)     It is the intent and purpose of the "Bond" to discharge, setoff, settle and
                  exonerate all verified debts, duties and obligations, encumbrances which may
                  exist, albeit a product of a conveyance or transfer without full disclosure of all
                  relevant circumstances and possible consequences by creation of new account
                  numbers, sale of, transfer of any and all accounts or chattels without direct
                 consent ofthe "Maker."


          (c)    Should "default in dishonor" arise where "Acceptor" fails or refuses to
                 perform to any valid request by the "Maker," inclusive of authorizations to
                 "USE" any of the "private estate property," property rights, or to cause
                 encroachment on "private cestui que trust" without verified, express consent.
                 The "Maker" reserves the right to seek full recoupment and equity of
                 exoneration for the full value received, including resulting costs, fees, legal
                 fees, penalties, by the "Maker," the "Bond" may be cancelled at any time, it
                 may be "ANN[JLLED" or "VOIDED" based on bad faith by the "Acceptor,"
                 such bad faith includes but is not limited to failure to properly credit the
                 account in question, or failure and refusal to setoff any and all debts, duties or
                 obligations which may exists which is the intended purpose of the "Private
                 Payment Bond" attached hereto.


         (d)     The UCC-1 Financing Statement annexed hereto provides conclusive
                 evidence of "trust res," that the "private estate" is held in due course in
                 perpetuity within "private cestui que trust" guaranteeing and ensuring all
                 priority rights are vested, and all entitlement positions are unassailable.


                                               Bond OMer                                 ~--7~ --"
                                                                                            Io ls
                                                                                           'tia
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 68 of 75 Page ID #:266



         (e)    It is understood and agreed that the "Maker" holds pazamount beneficial
                interest in all "trust res" related to, derived from, material to the "private
                estate."


      (fl       It is also understood (for reference only) that as stated in Restatement of
                Contracts 2°d §§ 202(4),204 states: "any course ofperformance accepted or
                acquiesced without objection is given great weight in interpretation of the
                agreement"For additional reference only, see Uniform Commercial Code
               (PEB)Permanent Editorial Board §§ 1-205(1)(2)(3), 2-208(1), 2A-207(1),
                2-309(3) and corrunent 8; 2 Farnsworth on Contracts §§ 7.17, 7.17(a)
               (1990).


     (g)       Any "USE" of"Bond" is created by application of continued possession and
               employment the thing for which it is adapted, as distinguished from a
               possession and employment merely for occasional reference purposes.


     (h)       The "Statute of Uses" mandates that the holder of an estate is vested with
               legal title to ensure the holder's liability for feudal dues. That is to say that
               equitable title held by cestui que use (i.e. a beneficiary)to a legal one in order
               to make the cestui que use liable for feudal dues, as only the legal owner could
               be. The statute discouraged the granting of property subject to another's use
               by deeming the person who enjoys the use to have legal title with the right of
               absolute ownership and possession.


  10.)  VERIFICATION OF OBLIGATIONS BY ACCEPTOR Failure/refusal by
 "Acceptor" to verify the alleged debt upon request of the "Maker," or failure to
 unconditionally make PAYMENT IN FULL of any and all debts, duties, obligations of
  the "Maker," shall shift the onus probandi to the "Acceptor" to provide verified proof of
  claim. Should the "Acceptor" refuse to act in good faith with clean hands at all times




                                            Boed Order                                ~v~

                                                                                          Initials




                                                                                                     _~
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 69 of 75 Page ID #:267



   material hereto, the "Maker" reserves the right to recover, recoupment,
                                                                              equity of
   redemption, inclusive of all costs, incidentals, Legal fees and penalties.




                                Scott Seehausen, Private De jure Ezecutor,Settlor,
                                Third Party Interest Intervenor, Restrictive
                                Indorsement, Special and Private, All Rights and
                                Defenses Reserved Without Prejudice, Without
                                Recourse.




   State of California         )
                                Affirmed
   County of Los Angeles       )

                                           -t+~
                                           r
  On      ~2~      ~ before me,                                 Notary Public personally
  appeared Scott Charles Seehausen, who proved o me on the basis of satisfactory
  evidence to be the person whose name is subscribed to the within instrument
                                                                                       and
  acknowledged to me that he executed the same in his authorized capacit~       f, and that
  by his signature on the instrument the person, or entity upon behalf of which the
                                                                                    person
  acted, executed the instrument.
  I certify under PENALTY OF PERJURY under the laws of the State of Californ that
                                                                                    ia
  the fore                ' true and correct.

                                                          ~_ _ ~          LISn V. DUQUE
                         1C                                ~a7~,     NotaryPub!ic-California   Z

                                                          ' fix       Ccn.rii>, ~n 279181
                                                          '
                                                          "        MyCo"~m. Y.,~~sapr1~20?




                                                                                                   C~
                                         Bond Order
                                                                                               !
                                                                                               —~'als
                                                                                                n
           Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 70 of 75 Page ID #:268
                                                                                               _                       %

                                                                                                              _r       ~       ,I .   _       ~
              ~~GORDBiyC~G
            ~
            ~             ti n


   ~~                               ,                            _ _:_._          ~ #. 3....
                                                                                  a                ... as _..., :oi~                          "'
                               ~~                                                                                          a      T .,    ~        ..i~slrs




   O                           ¢I
              ~k
                t~SanaE~-

           DEAN C.LOGAN
      Registrar-Recorder/County Clerk



 ,. STATE OF CALIFORNIA  )
    COUNTY OF LOS ANGELES)

 I,DEAN C. LOGAN, County Clerk of the County of Los Angele
                                                            s,State of California, in and for said County DO HEREB
 THAT LISA V. DUQUE at time of signing a duly commission                                                            Y CERTIFY
                                                          ed, qualified and acting NOTARY PUBLIC, in the
 California, County of Los Angeles, empowered to act as such                                               State of
                                                             Notary in any part of this State and authorized to take
 acknowledgement orproof of powers of attorney, mortg                                                                the
                                                         ages, deeds, grant transfers, and other instrument of
 executed by any person, and                                                                                s    writin g
                                to take depositions and affidavits and administer oaths and
                                                                                            affirmations in all matters incident
 to the duties of the officer or to be used before any court,judge
                                                                   , officer, or board.
  FURTHER CERTIFY that the seal afFixed or impressed on
                                                        the attached document is the official   seal of said Notary Public and
 it appears that the name subscribed thereon is the genuine signat
                                                                   ure of the person aforesaid, his(or her)signature being
 of record in this office.




(Valid only if the certification bears the                                 IN WITNESS WHEREOF, 1 execute this certificate and
embossed Seal of the Registrar-                                            have hereunto set my hand and affixed the seal of
Recorder/County Clerk.)                                                    said County this
                                                                             22nd                  day of              May                ~   2019

                                                                           DEAN C. LOGAN
                                                                           Registrar-(j,~a~



                                                                           By:
                                                                                  HELERI-'SOTO, Deputy County Clerk




BRF03-3/3/2009




~~~ ~~ne~ W                             ~.o. pox 12os, r~or~Vaik. c~ gobsi-~2~$
                                                                                                                                      ~~' ~~~~ ~~ ~~
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 71 of 75 Page ID #:269


Registration No.: RE1070880131 US                                                    A PRIVATE SECURITY
Bond No.: O~~ITPll~CSP                                                               TRACER FLAG,not a
Estate No.: t 12-XX-XXXXXXX Illinois                                                 Point of law.
Document Control No.: AS-19CM02751-0001

 State of California             )
                                  Affirmed
 County of Orange                )



                    AFFIDAVIT IN SUPPORT OF PAYMENT BOND
                                AND INDEMNITY

                    NOTICE TD THE AGENT IS NOTICE TQ THE PRINCIPAL
                    NOTICE TO THE PRINCIPAL IS NOTICE TO THE AGENT
                            Applicable to all Successors and Assam

        I, Scott Charles Seehausen, affiant, a private de jure Illinoisan, the Real Party in Interest
"Grantor/SettlorBeneficiary," aThird Pariy Interest Intervenor, also in the capacity of "Executor
General" of "SCOTT CHARLES SEEHAUSEN Estate" Private and Absolute, established on or
about the eleventh day of the eleventh month of nineteen hundred and fifty seven anno Domini,
make this restricted, limited special appearance, not general, with all private priority God given rights
innate in life itself, fuI}y intact, asseverate to being over the age of 21 yeazs, fully competent, and to

having personal firsthand knowledge ofthe facts set forth below.



        I, Scott Charles Seehausen, certify, affirm or otherwise state that the "Payment Bond and

Indemnity" is tendered in good faith with clean hands, a bona fide undertaking which is for the

express purpose of exoneration in equity of any and all debts, duties, obligations, liabilities, and to
completely discharge any and all encumbrances, liens, attachments, levies, against "private estate"

property (corpus), property rights in order to obtain "liberty" as provided for in America's founding

organic Declaration of Independence, and Constitution of the United States for the United States of
America.



        Said,"Private Master Discharging and Indemnity Bond" is not for the purpose of any type or

kind of unjust enrichment of"SCOTT CHARLES SEEHAUSEN Estate" Private and Absolute and is

                                                        1
                          davit in Support ofPrivate Master Discharging and Indemnity Bond
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 72 of 75 Page ID #:270



intended to indemnify all state actors and entities from liability and to offset "public" debt and
liability.


DATE:41/07/2019
                                                                                                                                      4




                                                                                                                       1




                                                                   By: S/
                                                                                 Scott Charles Seehausen, Private De jure Illinoisan,                                                                                             __
                                                                                 ExecutorBeneficiary/Settlor, Third Party Interest
                                                                                 Intervenor, Restrictive Indorsement, Special and Private,
                                                                                 All Rights and Defenses Reserved Without Prejudice,
                                                                                 Without Recourse, As Good as Aval.

                                                                                             JURAT



  i~~— ~      _.~": ~   !:_ri_3 ~ ..tryc{`              ,ai~~ ..~ c :~~54         ]_~ _        ..1 E' ~,~.!      i~.       t1~.. ~; i~:~2~.365 s ~9 .            . ._        ,9~ i, 3YL I-Itir1.S~, J., it is.w 5_.i... -
 F ~,ti:         __ ,           ri~cr.                ~r,~. ~~ t ~ :r;ar ~ ~~r~ ar d ~         t ~,x      ~ s' .: I ~          ,.~_         itn tl~~ _,.~nF_, , ~1 ,i~ mt~ ~ .. :i~ti~ i-, .~.~,.-~':.:.:
 ~,I. ... .    .t.:i r. .. ... ...   I    v   .;:~i   ..'r i!1          it   lc~~' )`i:t.3 -1 .l .1~_'
                                                                                                  i           ~.f.,.. i~it. r 11             '.s. .,    ,~.i     ir, ~   ~   .... c .*,.til !'. ,r ~ t   ~ 3 _ . _ ~ ~ ? s._ .~
                                                                                            ;"~. ,                                                     ~ti;.'_
                                                 ix1:,i,. R: ~t   ~ritc s 1 .k~,~1 ~., i                  c `s ;,''~ ~1 ~ i                ~ ~
 it~~;~_       ;~.i ~                    '~ k~~,      '~~ ~                  ., ~        v.                    _ n F._tt~                 _.~ ~.: z      ,~. ~.._            _;_t. tt, ~ _~.,_,
                                                                                                                                                                                         ,      ~4~~ l:~;ea~u~tf~3
                                                                          tlii~.luci~!sicrti rsi- =.15e~ ;;rv.,t dt~~...




                                              Affidavit in Support ofPrivate Master Discharging and Indemnity Bond
 Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 73 of 75 Page ID #:271




 Registration No.: RE107088fl]31US                                     A PRIVATE SECLiRITY
 B~ncs No.: i(~a:=$`~'i~~~
                        ,~~fj                                          TRACER FLAG.not a
 Estate ~o.: 112-XX-XXXXXXX Illinois                                   Point of lativ.
 Docin~~e~~t Control No.: RA-19CtYT02751-0001

 A Private Security Registered Warranted Bonded Property Claim.
(ADR)American Depositary Receipt


                                        REMITTANCE ADVICE

                    NOTICE TO THE AGENT IS NOTICE TO THE PRINCIPAL
                    NOTICE TO THE PRINCIPAL IS NOTICE TO THE AGENT
                            Applicable to All Successors and Assigns


 TO:     TUSTIN POLICE DEPARTMENT,MITNICIPAL CORPORATION
         300 Centennial Way, Tustin, CA 92780
         ORANGE COUNTY SUPERIOR COURT,CENTRAL JUSTICE CENTER,
         COMM~RICIAL ENTITY
         700 CIVIC CENTER DRIVE WEST
         SANTA ANA,CA 92701


 FROM:                    SCOTT CHARLES SEEHAUSEN Estate, Private and Absolute
                          Scott Charles Seehausen, Executor General
                          c/o 26895 Aliso Creek Rd.
                          Suite B109
                          Aliso Viejo, California 92656



 Subject:        Acceptance ofPrivate Payment Bond and Indemnity.(Special Deposit) and
                (Special Drawing Rights).

 Financial Data: Currency Symbol: Unicode Decunal No. 36. Unicode Hex No. 24.
 Estate General C.U.S.I.P. No.: 325549418.
 Type ofBond Issue: Private Issue.
 Clearing Corp.: Depository Trust and Clearing Corp., 55 East Water Street, New York,(10041]
 N.Y.
 Securities Intermediaries: Treasury ofthe United States(Positive Charge). U.S. Depaztment of
 the Treasury
(Negative Charge). District of Columbia(Ground).[20220-9998]. 1500 Pennsylvania Avenue
 Northwest. Washington.

                                                Remittance Advice
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 74 of 75 Page ID #:272




Trust Source Cade: Private Cestui Que Trust.[Puerto Rican Trust Fund 62].
Trust Type:[Widely Held Fixed Investment Trust].
Receipt Type:(ADR)American Depositary Receipt.
Remitter: SCOTT CHARLES SEEHAUSEN Estate private.

General ExecutorBeneficiarv/Settlor:
Name: Scott Charles Seehausen, Executor General (Special Drawing Rights).
Address: c/o 26895 Aliso Creek Rd., Suite B109, Aliso Viejo, California 92656

INDENIl~TITOR:                               Private Trust:      CUSIP:                   Jurisdiction:
SCOTT CHARLES SEEHAUSEN Estate. Cestui Que Trust.                32554941 S.              United States.
Domicile: Illinois. Executor General Office, Lisson *Grove — 761.
New Lenox. United States Minor and Outlying Islands. Near [60451-9998].

INDEMNIFIED PARTY(S):
Name: TUSTIN POLICE DEPARTMENT,MUI~TICIPAL CORPORATION
      300 Centennial Way, Tustin, CA 92780
      ORANGE COUNTY SUPERIOR COURT,CENTRAL JUSTICE CENTER,
      CO1VIlViERCIAL ENTITY
      700 CIVIC CENTER DRIVE WEST,SANTA ANA,CA 92701

Issue Date: 05/22/2019.(Jubilee).

Pay to: TUSTIN POLICE DEPAR'T'MENT and ORANGE COUNTY SUPERIOR COURT
        CENTRAL JUSTICE CENTER.
Value at Par: One million dollars and zero cents USD $and 1.00 USD $
               For Special Deposit Only                           Trust Special Deposit
Serial No.: J 00818230 D,Federal Reserve Bank of Kansas City Missouri.
Issue Amount: 1,000,000.00 USD $and 1.00 USD Serial No.: J 00818230 D,
               For Special Deposit Only   Trust Special Deposit
Federal Reserve Bank of Kansas City Missouri.
Bond Order No.: 45632009887B0
                  vo~a w«no~r




CAVEAT AND DISCLAIlVIER. The attached "Bond" is offered in good faith with clean hands
to extinguish any and all debts, duties, and/or obligations associated with the "private estate" or
against the "private cestui que trust" which are due, or may become due, wherever located. The
"Bond" is defeasible upon condition subsequent to, and verification by "Acceptor," and is not
"USED"for unjust enrichment. The reference to any stated rules, codes, regulations, or statutes is


                                            Remittance Advice
Case 8:19-cr-00140-JLS Document 2-1 Filed 08/02/19 Page 75 of 75 Page ID #:273



done without intent to infringe upon any copyrights, trademarks or patents, the same are for
references only. The annexed instrument is not issued under the authority of the United States or
the United States of America inclusive of any and all political subdivisions thereof. Any use of
federal statues,regulations or codes is for the express purpose ofreference material only and is not
intended to infringe upon or create a trespass on any copyrighted materials or to mislead any parties
into the belief that the same aze securities under [United States Securities and Exchange
Commission]'s mandates as provided for by the [Securities Act of 1933] or the [Securities and
Exchange Act of 1934].



                                                 I.

                                             ADVICE

    1.) The enclosed "Private Master Discharging and Indemnity Bond," hereafter referred to as
        the "Bond" is tendered for an exchange of good and valuable consideration. An offer of
        performance is made in good faith with clean hands for including but not limited to, each
       "verified," debt, duty, obligations, encumbrance,lien, attachment or levy.

   2.) In exchange for good and valuable consideration, the "Bond"is for the express purpose of
      "Special Deposit" by the Treasury of The United States, in order to restore and recoup
      "liberty" interest of Scott Charles Seehausen, Executor General, with (Special Drawing
       Rights) being conveyed to Scott Charles Seehausen, Executor General, and to further
       ensure and guarantee that the Treasury of The United States is indemnified from any and
       all liability from continuing trespass upon "SCOTT CHARLES SEEHAUSEN Estate"
       Private and Absolute, held in perpetuity in "Private Cestui Que Trust," the property and
       property rights, inclusive of all vested "liberty" interest must be restored forthwith to free
       ingress and free egress, including but not limited to any and all interest attached thereto.



                                        II.
                      TIME FOR REJECTION AND RETURN OF BOND

   3.) Unless otherwise objected to, rejection and return must be made in the enclosed
       preaddressed, prepaid postage envelope with track and confirm, otherwise, the
       presumption shall be taken that acceptance has been completed by delivery, and USE is
       being implemented. The time provided for rejection and return is T + 72 hours, excluding
                                                  3
                                          Remittance Advice
